Exhibit 10.2
September 22, 2010
Franklin Credit Holding Corporation
Franklin Credit Management Corporation
101 Hudson Street, 25th Floor
Jersey City, New Jersey 07302
Attention: Thomas J. Axon, Chairman
Dear Tom:
This letter agreement, together with the terms and provisions set forth in Annex
A and the Exhibits hereto which are incorporated by reference herein (together,
the “Restructure Agreement”) is entered into by and among the parties hereto in
connection with (1) a sale of the consumer loans (the “Loan Sale”) presently
owned by Franklin Mortgage Asset Trust 2009-A (“Seller”), an indirect subsidiary
of The Huntington National Bank (“Huntington”), to Bosco Credit II, LLC, a
Delaware limited liability company (“Purchaser”), (2) Huntington’s consent as
Administrative Agent under the Licensing Credit Agreement (as defined below) and
as Administrative Agent under the Legacy Credit Agreement (as defined below) to
the transfer, sale, restructuring or spin off, including any partial transfer to
Thomas J. Axon pursuant to actions approved as of the date of this Restructure
Agreement, subject to the further approval of Huntington prior to the effective
date of such sale, restructuring or spin off (the “Restructuring”) by Franklin
Credit Holding Corporation (“Holding”) of its ownership interests in its
servicer subsidiary, Franklin Credit Management Corporation (whether before or
after the Restructuring, “FCMC”), (3) the consent of Huntington as
Administrative Agent and the requisite lenders under the Legacy Credit Agreement
to release the security interest in the capital stock in FCMC in exchange for
certain payments described below, to release FCMC from its obligations under a
certain limited guaranty agreement, to release certain mortgages in favor of
Huntington as Administrative Agent under the Legacy Credit Agreement and as
Administrative Agent under the Licensing Credit Agreement, respectively, on
certain real estate owned by FCMC, and the release of a limited amount of cash
collateral (collectively, the “Collateral Release”), and (4) the extension of
maturity (“Extension”) of the Licensing Credit Agreement to September 30, 2011.
With respect to the Loan Sale, the Restructuring, the Collateral Release and the
Extension, Seller, Huntington, in its capacity as Administrative Agent and a
Lender under each of the Licensing Credit Agreement and the Legacy Credit
Agreement, Holding, FCMC, Purchaser and Thomas J. Axon (“Axon”) hereby agree to
the terms and conditions of this Restructure Agreement.
Huntington, in its capacities as Administrative Agent under the Legacy Credit
Agreement and as Administrative Agent under the Licensing Credit Agreement,
Seller, FCMC, Holding, Purchaser and Axon agree that this Restructure Agreement
is for their confidential use only and will not be disclosed by any of them to
any person other than their accountants, attorneys, and other advisors, and then
only in connection with the transactions contemplated hereby and on a
confidential basis, except that Huntington, Seller, FCMC, Holding, Purchaser and
Axon may make such public disclosures of the terms and conditions hereof as they
are required by law to make, in the opinion of their counsel.
This Restructure Agreement shall be governed by, and construed in accordance
with, the laws of the State of Ohio. Delivery of an executed counterpart of this
Restructure Agreement by telecopier or PDF shall be effective as delivery of a
manually executed counterpart of this Restructure Agreement.

 

 



--------------------------------------------------------------------------------



 



We hereby refer to the following existing agreements:
(1) a certain Amended and Restated Credit Agreement (Licensing) dated March 31,
2009, among The Huntington National Bank, as Administrative Agent, The
Huntington National Bank, and Huntington Finance LLC, as lenders, and Franklin
Credit Management Corporation and Franklin Credit Holding Corporation, as
borrowers (as amended prior to the date hereof, the “Licensing Credit
Agreement”); and
(2) a certain Amended and Restated Credit Agreement dated March 31, 2009, among
The Huntington National Bank, as Administrative Agent, The Huntington National
Bank, Huntington Finance LLC, M&I Marshall & Ilsley Bank and BOS (USA) Inc., as
lenders, and Franklin Credit Asset Corporation, Franklin Asset, LLC and multiple
subsidiary borrowers, as borrowers (as amended prior to the date hereof, the
“Legacy Credit Agreement”).
The agreements of Huntington and Seller hereunder are made solely for the
benefit of the parties hereto and may not be relied upon or enforced by any
other person. The terms and conditions of this Restructure Agreement may be
modified only in writing.
Each party hereto irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Restructure Agreement or the transactions
contemplated hereby or the actions of Huntington or Seller in the negotiation,
performance or enforcement hereof.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



            THE HUNTINGTON NATIONAL BANK,
in its capacity as Administrative Agent under the
Licensing Credit Agreement and under the
Legacy Credit Agreement (each as defined above)
      By:           Name:   David L. Abshier        Title:   Authorized Signer 
      FRANKLIN MORTGAGE ASSET TRUST 2009-A       By:   The Huntington National
Bank, not in its individual         capacity, but solely as a Certificate
Trustee            By:           Title:             

              ACCEPTED AND AGREED this 22nd day of September, 2010
 
            FRANKLIN CREDIT HOLDING CORPORATION    
 
           
By:
                     
 
  Title:        
 
           
 
            FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
           
By:
                     
 
  Title:        
 
           
 
            BOSCO CREDIT II, LLC    
 
                  By: Thomas J. Axon, Managing Member    
 
                  Thomas J. Axon, individually,
as Guarantor of the TJA Secured Note defined below, owner of the Guarantor
Collateral defined below and an obligor under a Deferred Payment Agreement
defined below.

cc: Kevin P. Gildea, Chief Legal Officer

Signature Page to Restructure Agreement

 

 



--------------------------------------------------------------------------------



 



Annex A — Summary of Terms

1.  
Consummation of Loan Sale. As of the date hereof, Seller and Purchaser agree to
consummate the Loan Sale. Each of Seller and Purchaser shall pay its own
transaction costs.

2.  
Change in Control and Cross Defaults under Servicing Agreement. As of the date
hereof, Franklin Mortgage Asset Trust 2009-A, as Owner and FCMC, as Servicer,
shall execute a certain Amendment Number One to Servicing Agreement in the form
attached as Exhibit 2 in respect to a certain Amended and Restated Servicing
Agreement dated August 1, 2010 (the “Servicing Agreement”).

3.  
Release of Pledged Stock in FCMC; Release of Real Estate and Certain Cash
Collateral. As of the date hereof, in exchange for (i) the delivery to the
Administrative Agent under the Legacy Credit Agreement of $4,000,000 in cash at
closing, (ii) the payment by FCMC to Seller of $643,671.20 (an amount equal to
servicing fees paid for August 2010 under the Servicing Agreement, which may be
paid from the proceeds received from the Stonecrest litigation, and if paid from
other resources, such amount shall be released to FCMC from the secured
collateral account, and further, all servicing fees for August 2010 in excess of
such amount, if any, are hereby waived in full by FCMC), (iii) the execution and
delivery of a waiver by FCMC of any servicing fees due for September 2010 under
the Servicing Agreement in respect of the assets sold in the Loan Sale, and
(iv) the execution and delivery of the Deferred Payment Agreement (as defined
below), Huntington, as Administrative Agent, with the prior written consent
provided by the Required Lenders under the Legacy Credit Agreement, hereby
releases from the operation of the pledge and security interest granted to it
under certain loan documents executed in connection with the Legacy Credit
Agreement, 70% of the capital stock in FCMC and all distributions made in
connection therewith.

In addition, Huntington, as Administrative Agent, as of the date hereof, with
the prior written consent provided by the Required Lenders under the Legacy
Credit Agreement, shall release from the operation of certain mortgages granted
to the Administrative Agent under the Legacy Credit Agreement on property owned
by FCMC commonly known as (i) Unit 6, 6 Harrison Street, New York, New York, and
(ii) 350 Albany Street, New York, New York (collectively, the “FCMC Real
Estate”) in exchange for the delivery of an additional $1,000,000 in cash paid
at closing. Such releases shall be evidenced by certain Releases of Mortgage in
the form attached as Exhibit 3-1.
To fulfill the condition in clause (ii) of the first paragraph of this
Section 3, as of the date hereof, each of FCMC and Holding hereby irrevocably
authorizes and directs Huntington as Administrative Agent, to the extent it has
not received $643,671.20, to debit FCMC’s securities account or deposit account
at Huntington, ending in the numbers 3486 in such amount, and to apply such cash
or cash equivalents as proceeds of collateral received pursuant to the terms of
the Legacy Loans Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



To fulfill the condition in clause (iii) of the first paragraph of this
Section 3, as of the date hereof, FCMC hereby waives all servicing fees due for
September 2010 under the Servicing Agreement in respect of the assets sold in
the Loan Sale.
In the event that FCMC is unable to make the $1,000,000 payment required for the
release of the FCMC Real Estate by closing of the Loan Sale, FCMC shall have the
option to obtain the release of the FCMC Real Estate from such mortgages by
satisfying the following conditions in full as of the date hereof: (1) FCMC
shall execute and deliver in lieu of such payment, TJA Secured Note (as defined
below), pursuant to which, inter alia, $1,000,000 is paid in cash to the
Administrative Agent under the Legacy Credit Agreement no later than
November 22, 2010, (2) the existing mortgages on the FCMC Real Estate shall
remain in place until such payment is made, and (3) Thomas J. Axon and
affiliates shall have executed and delivered the other guaranties and loan
documents granting and perfecting liens on the Guarantor Collateral (as defined
below), in the form attached as Exhibits 3-2 ff in all respects satisfactory to
such Administrative Agent.

4.  
Consent of Required Lenders to Collateral Release, Legacy Amendment. As of the
date hereof, the Required Lenders have consented to (i) the release of 70% of
the capital stock in FCMC and all distributions payable with respect thereto as
collateral pursuant to the Legacy Credit Agreement, (ii) the sale or spin off of
FCMC in connection with the Restructuring in form satisfactory to Huntington,
(iii) the release of FCMC from a certain Limited Recourse Guaranty dated
March 31, 2009 in the form attached as Exhibit 4-1, and (iv) the release of the
mortgages against the FCMC Real Estate, in each instance, pursuant to a Second
Consent Agreement in the form attached as Exhibit 4-2. In addition, such
Required Lenders have authorized the Administrative Agent under the Legacy
Credit Agreement to consent to a change in control of FCMC and waive any
defaults resulting from the Restructuring and to execute and deliver a First
Amendment to Amended and Restated Pledge Agreement in the form attached as
Exhibit 4-3.

5.  
TJA Secured Note. To the extent FCMC is unable to make the cash payment called
for in the second paragraph of Section 3 above, as of the date hereof, FCMC
shall execute and deliver to the Administrative Agent under the Legacy Credit
Agreement, a secured promissory note for $1,000,000 (the “TJA Secured Note”), in
the form attached as Exhibit 5. The TJA Secured Note shall be due and payable in
full to the Administrative Agent under the Legacy Credit Agreement on
November 22, 2010, and shall be in the form satisfactory to such Administrative
Agent. The TJA Secured Note shall be guaranteed by a payment guaranty from
Thomas J. Axon, and such guaranty shall be secured by the “Guarantor Collateral”
as defined under the Licensing Credit Agreement and shall include the following:

(i) an open end mortgage, assignment of rents and security agreement
(“Mortgage”) from James Thomas Realty LLC on certain commercial real property,
commonly known as 6 Harrison Street, Unit 5, New York, New York, subject only to
a lien in favor of the Communication Workers of America securing Indebtedness
not to exceed the principal sum of $550,000; and

 

 



--------------------------------------------------------------------------------



 



(ii) a first and exclusive lien and security interest on each of the following
promissory notes secured by Mortgages on certain real property:
(A) promissory note dated June 21, 1994, in the original principal amount of
$525,708.41 from 18 Harrison Street Development Associates held by Harrison
Street Realty Corp., secured by a first Mortgage on certain commercial real
property known as 18 Harrison Street, New York, New York, with an outstanding
principal balance of $1,014,098.92 as of the date hereof;
(B) promissory note dated March 25, 2009, in the original principal amount of
$1,005,820.10 from 18 Harrison Street Development Associates held by Harrison
Street Realty Corp., secured by a second Mortgage on certain commercial real
property known as 18 Harrison Street, New York, New York with an outstanding
principal balance of $1,005,820.10 as of the date hereof; and
(C) promissory noted dated March 25, 2009, in the original principal amount of
$1,315,382 secured by a first Mortgage on commercial real property known as 185
Franklin Street, New York, New York, with an outstanding principal balance of
$1,315,382 as of the date hereof.
All of the loan documents evidencing the Guarantor Collateral shall have been
amended and modified in form satisfactory to the Administrative Agent under the
Legacy Credit Agreement, and all payments made under any of the above promissory
notes pledged to such Administrative Agent shall be made directly to such
Administrative Agent for application to the TJA Secured Note.

6.  
Deferred Payment Agreement. As of the date hereof, FCMC, Axon and the
Administrative Agent under the Legacy Credit Agreement shall execute and deliver
an agreement in the form attached as Exhibit 6 (the “Deferred Payment
Agreement”) and Axon or FCMC shall provide evidence that the stock certificate
or other document evidencing the rights or interests of Axon in FCMC bear a
legend substantially as follows:

THE EQUITY INTERESTS REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS
OF A DEFERRED PAYMENT AGREEMENT BY AND AMONG FCMC, THE HUNTINGTON NATIONAL BANK,
AS ADMINISTRATIVE AGENT AND THE OTHER PARTIES NAMED THEREIN, DATED AS OF
SEPTEMBER 22, 2010, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH AGREEMENT IS
ON FILE AT THE PRINCIPAL OFFICE OF FCMC. THE SALE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION OF THE EQUITY INTERESTS IS SUBJECT TO THE TERMS OF SUCH AGREEMENT
AND THE EQUITY INTERESTS ARE TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY UPON
PROOF OF COMPLIANCE THEREWITH.

 

 



--------------------------------------------------------------------------------



 



7.  
Extension of Licensing Facility. As of the date hereof, FCMC, Holding,
Huntington and Huntington Finance LLC shall execute and deliver Amendment No 3
to Amended and Restated Credit Agreement (Licensing) in the form attached as
Exhibit 7.

8.  
Corporate Authority. As of the date hereof, FCMC, Holding and Purchaser have
provided and certified that resolutions of their respective boards of directors
have been adopted which approve and ratify all of the actions contemplated in
this Restructure Agreement in the respective forms attached as Exhibit 8.

9.  
EBITDA Payment. Upon the closing of the Loan Sale and the Collateral Release, in
exchange for the payments made or to be made and the delivery of the instruments
and agreements required pursuant to Sections 3, 4, 5 and 6 above, Huntington
hereby agrees that the “EBITDA Payment” described in the July Letter Agreement
(as defined below), shall no longer be in force or have any effect.

10.  
Termination of Servicing Agreement for Loan Sale. FCMC agrees that by execution
of this Restructure Agreement FCMC shall be deemed in all respects to have been
provided proper, adequate and timely notice of the termination of the Servicing
Agreement with respect to the loans being sold pursuant to the Loan Sale, and
that in addition to the agreements regarding the refund and waiver of servicing
fees contained in Section 3 above, no servicing fees or other amounts with
respect to such loans shall be due or payable by Seller to FCMC with respect to
any period of time from and after the closing of the Loan Sale.

11.  
Agreements under Letter Agreement. Reference is hereby made to a certain letter
agreement dated July 16, 2010, (the “July Letter Agreement”) between and among
Franklin Credit Holding Corporation, Franklin Credit Management Corporation,
Thomas J. Axon, The Huntington National Bank and Franklin Mortgage Asset Trust
2009-A. Except to the extent that Sections 9 and 10 hereof amend or modify the
July Letter Agreement, all terms and conditions thereof shall remain as written
originally and in full force and effect in accordance with their respective
terms, and each of the parties hereto that are parties to the July Letter
Agreement hereby ratify and confirm all such the representations, warranties,
terms, covenants and conditions of the July Letter Agreement and the other
agreements and documents executed in connection therewith, and nothing herein
shall affect, modify, limit or impair any of the rights and powers which the
parties thereto may have thereunder.

12.  
The terms of this Restructure Agreement shall supersede in all respects a
certain restructure term sheet between the parties hereto dated as of
September 16, 2010.

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.10
AMENDMENT NUMBER ONE
TO
SERVICING AGREEMENT
This Amendment Number One (“Amendment”) is entered into this 22nd day of
September, 2010, by and between Franklin Mortgage Asset Trust 2009-A (“Owner”)
and Franklin Credit Management Corporation (“Servicer”).
WHEREAS, Owner and Servicer are parties to that certain Amended and Restated
Servicing Agreement dated as of August 1, 2010 (“Servicing Agreement”); and
WHEREAS, the parties desire to amend the Servicing Agreement in accordance with,
and as set forth in, this Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual undertakings set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1. Amendment of Section 5.2(b) of Servicing Agreement. Section 5.2(b) of the
Servicing Agreement shall be deleted in its entirety and replaced with the
following:
(b) Notwithstanding Section 5.2(a) above, the Owner may terminate, at any time,
without cause and at its sole option, this Agreement with respect to some or all
of the Assets, Mortgage Loans and/or related servicing rights (i) upon ninety
(90) calendar days’ prior notice to the Servicer, or (ii) upon thirty (30)
calendar days’ prior notice to the Servicer in connection with any transfer or
sale of some or all of the Assets, Mortgage Loans and/or related servicing
rights, or (iii) immediately upon the occurrence of an “Event of Default” as
such term is defined in the Credit Agreement. Any termination under this
Section 5.2(b) shall not limit or delay the timing of any termination of this
Agreement (in whole or in part) or of any transfer, assignment or sale of any or
all of the Assets, Mortgage Loans and/or related servicing rights; it being
expressly agreed by the Owner and the Servicer that a termination of this
Agreement (in whole or in part) or a transfer, assignment or sale of any or all
of the Assets, Mortgage Loans and/or the related servicing rights may occur at
any time designated by the Owner, and the Servicer shall cooperate with the
Owner in good faith in effecting any such termination, transfer, assignment or
sale within the time periods designated by the Owner. For the avoidance of
doubt, the Owner may effect a termination of this Agreement (in whole or in
part) or a transfer, assignment or sale of some

 

 



--------------------------------------------------------------------------------



 



or all of the Assets, Mortgage Loans and/or the related servicing rights, and
the Servicer shall have no right whatsoever to delay any such termination,
transfer, assignment or sale, prior to the end of either the ninety (90) day
period designated in clause (i) of this Section 5.2(b) or the thirty (30) day
period designated in clause (ii) of this Section 5.2(b); it being further
acknowledged and agreed that any such termination, transfer, assignment or sale
prior to the end of such ninety (90) day or thirty (30) day period designated in
clauses (i) or (ii), respectively, of this Section 5.2(b) shall not trigger any
obligation whatsoever to pay any fee or penalty to the Servicer, other than the
Servicing Fees and Expenses and unreimbursed Servicing Advances that would be
due to the Servicer in the ordinary course for such ninety (90) day or thirty
(30) day period.
2. No Other Terms Amended. Except to the extent expressly provided in Section 1
of this Amendment, all terms of the Servicing Agreement shall remain in full
force and effect and unaffected by the terms of this Amendment. Reference to
this Amendment need not be made in the Servicing Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Servicing Agreement, any reference in any of such items to the Servicing
Agreement being sufficient to refer to the Servicing Agreement as amended
hereby.
3. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. The parties intend that faxed signatures
and electronically imaged signatures such as .pdf files shall constitute
original signatures and are binding on all parties. An executed counterpart
signature page delivered by facsimile shall have the same binding effect as an
original signature page.
4. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware without reference
to the choice of law principles thereof.
< Signature Pages Appear on Following Page >

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

              Franklin Mortgage Asset Trust 2009-A    
 
            By: The Huntington National Bank,
not in its individual capacity, but
solely as Certificate Trustee    
 
           
By:
  /s/ James E. Schultz               
 
  Name:   James E. Schultz     
 
  Title:   Vice President        Franklin Credit Management Corporation    
 
           
By:
  /s/ Thomas J. Axon    
 
  Name: Thomas J. Axon    
 
  Title: President     

 

 



--------------------------------------------------------------------------------



 



Exhibit 3-1
Release of Mortgage
This Release of Mortgage (“Release”) is made by The Huntington National Bank, a
national banking association, as administrative Agent for the Lenders, having an
office at 41 South High Street, Columbus, Ohio 43215 (the “Mortgagee”).
A. On August 7, 2008, Franklin Credit Management Corporation, a Delaware
corporation, having an office at 101 Hudson Street, 35th Floor, Jersey City, New
Jersey 07302 (the “Mortgagor”) executed a Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Original Mortgage”) against
the real property located at 6 Harrison Street — Unit 6, New York, NY (the
“Property”) to Mortgagee.
B. The Original Mortgage was recorded as Document Identification Number
2008082100964001 and CRFN 2008000339645 in the Office of the New York City
Register on August 25, 2008.
C. On March 31, 2009, the Original Mortgage was modified by a certain Mortgage
Modification Agreement (the “Mortgage Modification”, and together with the
Original Mortgage, collectively the “Mortgage”) executed by the Mortgagor and
the Mortgagee, and recorded as Document Identification Number 2009060201143001
and CRFN 2009000170073 in the Office of the New York City Register on June 5,
2009.
D. Mortgagee hereby releases all rights to the Mortgage as well as any rights or
interest in or to the Property or the Mortgage and deems the Mortgage fully
satisfied.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



Executed this  _____  day of September, 2010.

            THE HUNTINGTON NATIONAL BANK, as Administrative Agent
      By:           Its:               

         
STATE OF OHIO
  }    
 
  } ss.:    
COUNTY OF FRANKLIN
  }    

On the  _____  day of September in the year 2010, before me, the undersigned
personally appeared                     , personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument and that such individual made such appearance before the
undersigned in Columbus, Ohio.

         
 
 
 
Notary Public    
 
       
 
 
 
Print Name    
 
       
 
 
 
My commission expires    

Signature Page to Release of Mortgage — Unit 6

 

 



--------------------------------------------------------------------------------



 



Exhibit 3-1
Release of Mortgage
This Release of Mortgage (“Release”) is made by The Huntington National Bank, a
national banking association, as administrative Agent for the Lenders, having an
office at 41 South High Street, Columbus, Ohio 43215 (the “Mortgagee”).
E. On March 31, 2009, Franklin Credit Management Corporation, a Delaware
corporation, having an office at 101 Hudson Street, 35th Floor, Jersey City, New
Jersey 07302 (the “Mortgagor”) executed a Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing (the “Mortgage”) against the real
property located at 350 Albany Street, New York, NY (the “Property”) to
Mortgagee.
F. The Mortgage was recorded as Document Identification Number 2009040900132001
and CRFN 2009000111850 in the Office of the New York City Register on April 16,
2009.
G. Mortgagee hereby releases all rights to the Mortgage as well as any rights or
interest in or to the Property or the Mortgage and deems the Mortgage fully
satisfied.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



Executed this  _____  day of September, 2010.

            THE HUNTINGTON NATIONAL BANK, as Administrative Agent
      By:           Its:                 

         
STATE OF OHIO
  }    
 
  } ss.:    
COUNTY OF FRANKLIN
  }    

On the  _____  day of                      in the year 2010, before me, the
undersigned personally appeared                     , personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his capacity, and that by his signature on the instrument,
the individual, or the person upon behalf of which the individual acted,
executed the instrument and that such individual made such appearance before the
undersigned in Columbus, Ohio.

         
 
 
 
Notary Public    
 
       
 
 
 
Print Name    
 
       
 
 
 
My commission expires    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.2 FF

             
GUARANTOR:
  James Thomas Realty, LLC   MAKER:   Franklin Credit Management Corporation
ADDRESS:
  6 Harrison Street
New York, New York 10013   ADDRESS:   101 Hudson Street, 25th Floor
Jersey City, NJ 07302

AMENDED AND RESTATED SINGLE LOAN GUARANTEE
This Amended and Restated Single Loan Guarantee (this “Guarantee”) is made as of
the 22nd day of September, 2010 (the “Effective Date”), by James Thomas Realty,
LLC, a New York limited liability company (“Guarantor”) in favor of The
Huntington National Bank, as Administrative Agent for the Lenders (as those
terms are defined below).
WITNESSETH
WHEREAS, pursuant to that certain Restructure Agreement dated as of
September 22, 2010 (as amended, modified, supplemented or restated from time to
time, the “Restructure Agreement”), among, inter alia, The Huntington National
Bank, Franklin Mortgage Asset Trust 2009-A, Franklin Credit Holding Corporation
(“Holding”), Franklin Credit Management Corporation (“FCMC”), Thomas J. Axon, on
behalf of a buyer, Bosco Credit II, LLC, and Thomas J. Axon, individually
(“Axon”), and in consideration of certain financial and other accommodations
made by the Administrative Agent and the Lenders, FCMC has agreed to execute and
deliver the Note (as defined below) and FCMC, Holding and Axon have agreed to
cause Guarantor to execute this Guarantee to secure the obligations arising
under or in connection with the Note. Capitalized terms used and not defined
herein shall adopt their respective meanings as set forth in that a certain
Amended and Restated Credit Agreement dated March 31, 2009, among The Huntington
National Bank, as Administrative Agent (the “Administrative Agent”), The
Huntington National Bank, Huntington Finance LLC, M&I Marshall & Ilsley Bank and
BOS (USA) Inc., as Lenders, and Franklin Credit Asset Corporation, Tribeca
Lending Corp., Franklin Asset, LLC, and multiple subsidiary borrowers, as
Borrowers (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);
WHEREAS, Guarantor will directly and indirectly benefit from the loans and/or
other financial and other accommodations made to FCMC and Holding in connection
with the Restructure Agreement;
WHEREAS, Guarantor acknowledges that making or maintaining of the financial and
other accommodations to Guarantor, FCMC and Holding under the Restructure
Agreement will inure to the substantial benefit of Guarantor; and
WHEREAS, the Administrative Agent and the Lenders have required as a condition,
among others, of extending making or maintaining certain financial or other
accommodations under the Restructure Agreement, that Guarantor enter into this
Guarantee.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
For the purpose of inducing the Lenders and the Administrative Agent to make or
maintain certain financial and other accommodations under the Restructure
Agreement, Guarantor hereby unconditionally guarantees the prompt and full
payment to the Administrative Agent for the benefit of the Lenders when due,
whether by acceleration or otherwise, of the Obligations.
“Obligations” means, without limitation, all indebtedness, debts and liabilities
(including principal, interest, interest accruing following the filing of a
Bankruptcy petition by or against FCMC at the applicable rates specified in the
Note (as defined below), whether or not such interest is allowed as a claim in
Bankruptcy, late charges, collection costs, attorneys’ fees and the like) of
FCMC to the Administrative Agent and the Lenders, evidenced by the Note (as
defined below), and any and all renewals of, extensions of or substitutes
therefor. “Note” means a certain Promissory Note dated as of the Effective Date,
in the original principal sum of $1,000,000, executed by FCMC in favor of the
Administrative Agent for the benefit of the Lenders, and all replacements,
modifications, supplements or amendments thereto. “Obligations” does not include
any indebtedness, debts and liabilities in respect of any Advance (as term is
defined in the Credit Agreement). The Obligations are secured by one or more
security agreements, pledges, and/or mortgages dated as of the Effective Date or
various other dates.
This Guarantee amends and restates in its entirety that certain Single Loan
Guarantee (Licensing) dated as of March 31, 2009 (the “Existing Guarantee”),
issued by Guarantor. On the effective date of this Guarantee, the Existing
Guarantee shall be amended and restated in its entirety by this Guarantee, and
the Existing Guarantee shall thereafter be of no further force and effect. It is
expressly understood and agreed by Guarantor and the Administrative Agent that
this Guarantee is in no way intended to constitute a novation of the obligations
and liabilities existing under the Existing Guarantee or evidence payment of all
or any of such obligations and liabilities.
Guarantor hereby promises that if the Obligations are not paid promptly when
due, Guarantor will, upon request of the Administrative Agent, immediately pay
the Obligations to the Administrative Agent and the Lenders, irrespective of any
action or lack of action on the Administrative Agent’s part in connection with
the acquisition, perfection, possession, enforcement or disposition of the
Obligations or any or all security therefor or otherwise, and further
irrespective of any invalidity in the Obligations, the unenforceability thereof
or the insufficiency, invalidity or unenforceability of any security therefor.

 

 



--------------------------------------------------------------------------------



 



Guarantor waives notice of acceptances of this Guarantee. This Guarantee is a
continuing guaranty, and, in addition to covering all present Obligations of
FCMC to the Administrative Agent and the Lenders, will extend to all future
Obligations of FCMC to the Administrative Agent and the Lenders in respect of
the Note, whether such Obligations are reduced, amended, or entirely
extinguished and thereafter increased or reincurred. This Guarantee is made and
will remain in effect until the Obligations are paid in full. The Administrative
Agent’s and the Lenders’ rights hereunder shall be reinstated and revived, and
this Guarantee shall be fully enforceable, with respect to any amount at any
time paid on account of the Obligations which thereafter shall be required to be
restored or returned by the Administrative Agent or any Lender as a result of
the Bankruptcy, insolvency or reorganization of FCMC, Guarantor, or any other
person, or as a result of any other fact or circumstance, all as though such
amount had not been paid.
In the event Guarantor at any time shall pay any sums on account of any
Obligations or take any other action in performance of the Obligations,
Guarantor shall be subrogated to the rights, powers, privileges and remedies of
the Administrative Agent and any Lender in respect of such Obligations; provided
that all such rights of subrogation and all claims and indebtedness arising
therefrom shall be, and Guarantor hereby agrees that the same are, and shall be
at all times, in all respects subordinate and junior to all Obligations, and
provided, further, that Guarantor hereby agrees that Guarantor shall not seek to
exercise any such rights of subrogation, reimbursement, exoneration, or
indemnity whatsoever or any rights of recourse to any security for any of the
Obligations unless or until the Obligations shall have been indefeasibly paid in
full in cash and duly and fully performed.
Guarantor waives presentment, demand, protest, notice of protest and notice of
dishonor or other nonpayment of the Obligations and further waives notice of
sale or other disposition of any collateral or security now held or hereafter
acquired by the Administrative Agent. Guarantor agrees that no extension of
time, whether one or more, nor any other indulgence granted by the
Administrative Agent or any Lender to FCMC, or to Guarantor, and no omission or
delay on the Administrative Agent’s part in exercising any right against, or in
taking any action to collect from or pursue the Administrative Agent’s remedies
against FCMC or Guarantor, or either of them, will release, discharge or modify
the duties of Guarantor. Guarantor agrees that the Administrative Agent may,
without notice to or further consent from Guarantor, release or modify any
collateral, security or other guaranties now held or hereafter acquired, or
substitute other collateral, security or other guaranties, and no such action
will release, discharge or modify the duties of Guarantor hereunder. Guarantor
further agrees that the Administrative Agent and the Lenders will not be
required to pursue or exhaust any of their rights or remedies against FCMC or
Guarantor, or either of them, with respect to payment of any of the Obligations,
or to pursue, exhaust or preserve any of its rights or remedies with respect to
any collateral, security or other guaranties given to secure the Obligations, or
to take any action of any sort, prior to demanding payment from or pursuing its
remedies against Guarantor.
Guarantor agrees to furnish true and complete financial statements from time to
time on request of the Administrative Agent and at least once a year, within
30 days after the end of each calendar year and agrees that failure to furnish
such financial statements may constitute or be deemed to constitute a default or
event of default of the Obligations. Guarantor agrees that any legal suit,
action or proceeding arising out of or relating to this Guarantee may be
instituted in a state or federal court of appropriate subject matter
jurisdiction in the State of Ohio; waives any objection which Guarantor may have
now or acquire hereafter to the venue of any such suit, action or proceeding;
and irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding.

 

 



--------------------------------------------------------------------------------



 



Guarantor agrees that any and all claims of Guarantor against FCMC, any other
Guarantor or any endorser or other guarantor of all or any part of the
Obligations, or against any of their respective properties, shall be
subordinated to all of the Obligations. Notwithstanding any right of Guarantor
to ask, demand, sue for, take or receive any payment from FCMC, all rights and
liens of Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of FCMC (whether constituting part of the collateral securing the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Administrative Agent in those assets. Guarantor shall have no right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied and all financing arrangements between FCMC, the
Administrative Agent and the Lenders have been terminated. If all or any part of
the assets of FCMC, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of FCMC, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, Bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of FCMC is dissolved or if
substantially all of the assets of FCMC are sold, then, and in any such event,
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of FCMC to Guarantor (“FCMC Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Obligations, due or to become due, until such Obligations shall have first been
fully paid and satisfied. Guarantor irrevocably authorizes and empowers the
Administrative Agent to demand, sue for, collect and receive every such payment
or distribution and give acquittance therefor and to make and present for and on
behalf of Guarantor such proofs of claim and take such other action, in the
Administrative Agent’s own name or in the name of Guarantor or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Guarantee. The Administrative Agent may vote such proofs of claim in any such
proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by
Guarantor upon or with respect to FCMC Indebtedness prior to the satisfaction of
all of the Obligations and the termination of all financing arrangements between
FCMC, the Administrative Agent, and the Lenders, Guarantor shall receive and
hold the same in trust, as trustee, for the benefit of the Administrative Agent
and shall forthwith deliver the same to the Administrative Agent, in precisely
the form received (except for the endorsement or assignment of Guarantor where
necessary), for application to any of the Obligations, due or not due, and,
until so delivered, the same shall be held in trust by Guarantor as the property
of the Administrative Agent. If Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are hereby irrevocably authorized to make the same.
Guarantor agrees that until the Obligations have been paid in full (in cash) and
satisfied and all financing arrangements between FCMC, the Administrative Agent
and the Lenders have been terminated, Guarantor will not assign or transfer any
claim Guarantor has or may have against FCMC.

 

 



--------------------------------------------------------------------------------



 



WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS GUARANTEE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY LENDER
WITH RESPECT TO THIS GUARANTEE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF THE RIGHT
OF GUARANTOR TO TRIAL BY JURY.
If any Obligation of FCMC is assigned by the Administrative Agent or any Lender,
this Guarantee will inure to the benefit of such assignee, and to the benefit of
any subsequent assignee, to the extent of the assignment or assignments,
provided that no assignment will operate to relieve Guarantor from any duty to
the Administrative Agent and the Lenders hereunder with respect to any
unassigned Obligation. In the event that any one or more of the provisions
contained in this Guarantee or any application thereof shall be determined to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and any other
applications thereof shall not in any way be affected or impaired thereby. This
Guarantee shall be construed in accordance with the law of the State of Ohio.
The liabilities evidenced hereby may from time to time be evidenced by another
guaranty or guaranties given in substitution or reaffirmation hereof. Any
security interest or mortgage which secures the liabilities evidenced hereby
shall remain in full force and effect notwithstanding any such substitution or
reaffirmation.
If at the time of payment of the Obligations and any discharge hereof, Guarantor
shall be then directly or contingently liable to the Administrative Agent or any
Lender as maker, indorser, surety or guarantor of any other loan or obligation
whether the same shall be evidenced by a note, bill of exchange, agreement of
guaranty or other instrument, then the Administrative Agent may continue to hold
any collateral of Guarantor as security therefor, even though this Guarantee
shall have been surrendered to Guarantor. The Administrative Agent shall not be
bound to take any steps necessary to preserve any rights in the collateral
against prior parties. If any Obligations hereunder are not paid when due, the
Administrative Agent may, at its option, demand, sue for, collect or make any
compromise or settlement it deems desirable with reference to any collateral,
and shall have the rights of a secured party under the law of the State of Ohio.
Guarantor shall be liable for any deficiency. In the event the Administrative
Agent shall institute any action for the enforcement or collection of the
obligations evidenced hereby, Guarantor agrees to pay all costs and expenses of
such action, including reasonable attorneys’ fees, to the extent permitted by
law.

 
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



Executed and delivered at                                         ,
                    , as of the date set forth above.

                  GUARANTOR:

JAMES THOMAS REALTY, LLC,
a New York limited liability company    
 
           
 
  By:        
 
     
 
Thomas J. Axon, Member    

          ACCEPTED AND AGREED
as of the date first above written:    
 
        THE HUNTINGTON NATIONAL BANK,
as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.2 FF
AMENDED AND RESTATED
COLLATERAL ASSIGNMENT AND SECURITY AGREEMENT
This Amended and Restated Collateral Assignment and Security Agreement (this
“Agreement”) is executed as of the 22nd day of September, 2010, by and between
Harrison Street Realty Corp., a New York corporation (“Guarantor”), and The
Huntington National Bank, as Administrative Agent for the Lenders (as those
terms are defined below).
WITNESSETH:
WHEREAS, pursuant to that certain Restructure Agreement dated as of
September 22, 2010 (as amended, modified, supplemented or restated from time to
time, the “Restructure Agreement”), among, inter alia, The Huntington National
Bank, Franklin Mortgage Asset Trust 2009-A, Franklin Credit Holding Corporation
(“Holding”), Franklin Credit Management Corporation (“FCMC”), Thomas J. Axon, on
behalf of a buyer, Bosco Credit II, LLC, and Thomas J. Axon, individually, and
in consideration of certain financial and other accommodations made by the
Administrative Agent and the Lenders, FCMC has agreed to execute and deliver the
Note (as defined below) and cause Guarantor to execute and deliver this
Agreement. Capitalized terms used and not defined herein shall adopt their
respective meanings as set forth in that a certain Amended and Restated Credit
Agreement dated March 31, 2009, among The Huntington National Bank, as
Administrative Agent (the “Administrative Agent”), The Huntington National Bank,
Huntington Finance LLC, M&I Marshall & Ilsley Bank and BOS (USA) Inc., as
Lenders, and Franklin Credit Asset Corporation, Tribeca Lending Corp., Franklin
Asset, LLC, and multiple subsidiary borrowers, as Borrowers (as amended,
modified, supplemented or restated from time to time, the “Credit Agreement”);
WHEREAS, for the purpose of inducing the Lenders and the Administrative Agent to
make or maintain certain financial and other accommodations under the
Restructure Agreement, and as a condition precedent thereof, Guarantor executed
and delivered to the Administrative Agent an Amended and Restated Single Loan
Guarantee dated of even date herewith (the “Guaranty”), unconditionally
guaranteeing the prompt and full payment to the Administrative Agent (for the
benefit of the Lenders) when due, whether by acceleration or otherwise, of the
obligations under the Note (as defined below);
WHEREAS, Guarantor will directly and indirectly benefit from the loans and/or
other financial and other accommodations made to FCMC and Holding in connection
with the Restructure Agreement;
WHEREAS, Guarantor desires to partially secure the payment and performance of
the Obligations under the Note and the Guaranty;
WHEREAS, in order to secure the prompt and complete payment, observance and
performance of all of the Obligations of FCMC and Guarantor, which term
“Obligations” means, without limitation, all indebtedness, debts, agreements,
covenants, and liabilities (including principal, interest, interest accruing
following the filing of a Bankruptcy petition by or against FCMC or Guarantor at
the applicable rates specified in the Note (as defined below), whether or not
such interest is allowed as a claim in Bankruptcy, late charges, collection
costs, attorneys’ fees and the like) of FCMC and Guarantor to the Administrative
Agent and the Lenders, as evidenced by the Note, the Guaranty and/or this
Agreement, and any and all renewals of, amendments, modifications, restatements,
extensions of or substitutes therefor. “Note” means that a certain Promissory
Note dated as of the Effective Date, in the original principal sum of
$1,000,000, executed by FCMC in favor of the Administrative Agent (for the
benefit of the Lenders), and all replacements, modifications, supplements or
amendments thereto.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. Collateral. To secure the prompt and complete payment, observance and
performance of all of the Obligations, Guarantor hereby grants a security
interest, pledges and assigns to the Administrative Agent all right, title and
interest of Guarantor in the instruments evidencing all indebtedness owed to
such Guarantor (the “Pledged Notes”) and the security pledged therefore (the
“Pledged Mortgages”) as such are more particularly described on Schedule 1
attached hereto issued by the obligors named therein, together with any and all
interest, cash, instruments and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any of the foregoing, all monies due and to become due thereon, and all general
intangibles and payment intangibles arising therefrom, and all books and
records, and other documents or property at any time evidencing or relating to
the Pledged Notes (all of the foregoing, including without limitation the
Pledged Notes and Pledged Mortgages, being collectively referred to herein as
the “Collateral”).
2. General Covenants. Guarantor represents, warrants and covenants as follows:
(a) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, and general equitable principles (whether
considered in a proceeding in equity or at law).
(b) Except for the liens granted hereby, (i) Guarantor is the sole owner of the
Collateral, free from any and all liens, security interests, encumbrances,
claims and interests; and (ii) no person has possession of any of the Pledged
Notes and no security agreement, financing statement, equivalent security or
lien instrument or continuation statement covering any of the Collateral is on
file or of record in any public office.
(c) Guarantor shall not create, permit or suffer to exist, and shall take such
action as is necessary to remove, any claim to or interest in or lien or
encumbrance upon the Collateral, and shall defend the right, title and interest
of the Administrative Agent in and to the Collateral against all claims and
demands of all persons and entities at any time claiming the same or any
interest therein.
(d) Guarantor’s state of organization is New York.
(e) Subject to any limitation stated therein or in connection therewith, all
information furnished by Guarantor concerning the Collateral or otherwise in
connection with the Obligations, is or shall be at the time the same is
furnished, accurate, correct and complete in all material respects.
3. Collection of Collateral. With respect to any Collateral collected by the
Administrative Agent, Guarantor authorizes the Administrative Agent to indorse
the name of Guarantor upon any checks or other items received in payment of any
Collateral and to do any and all things necessary in order to reduce the same to
money. All amounts received by the Administrative Agent representing payment of
Collateral may be applied by the Administrative Agent to the payment of the
Obligations in such order of preference as the Administrative Agent may
determine, or the Administrative Agent may, at its option, impound all or any
portion of such amounts and retain said amounts as security for the payment of
the Obligations, with the right on the part of Guarantor, upon approval by the
Administrative Agent, to obtain the release of all or part of such impounded
amounts. The Administrative Agent may, however, at any time, apply all or any
part of such impounded amounts as aforesaid. The Administrative Agent shall have
the right to notify any persons or entities owing any Collateral and to demand
and receive payment, but the Administrative Agent shall have no duty so to do.
Guarantor shall notify the payor or payors on the Collateral that the Collateral
is payable to the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



4. Inspection. Guarantor shall at all times keep accurate and complete records
of the Collateral and Guarantor shall, at all reasonable times and from time to
time, allow the Administrative Agent, by or through any of its officers, agents,
attorneys or accountants, to examine, inspect and make extracts from Guarantor’s
books and records and to arrange for verification of the Collateral directly
with the payor or payors or by other methods and to examine and inspect the
Collateral wherever located.
5. Further Assurances. Guarantor shall perform, do, make, execute and deliver
all such additional and further acts, things, deeds, assurances and instruments
as the Administrative Agent may require to more completely vest in and assure to
the Administrative Agent his rights hereunder and in or to the Collateral.
6. Preservation and Disposition of Collateral.
(a) Guarantor shall advise the Administrative Agent promptly, in writing and in
reasonable detail, (i) of any material encumbrance upon or claim asserted
against any of the Collateral; (ii) of any material change in the composition of
the Collateral; and (iii) of the occurrence of any other event that would have a
material effect upon the aggregate value of the Collateral or upon the security
interest of the Administrative Agent.
(b) Guarantor shall not sell or otherwise dispose of the Collateral.
(c) Guarantor shall not (i) modify, amend or supplement any term of any Pledged
Note or other agreement in respect of the Collateral, (ii) agree to any
compromise or any other action or (iii) accept any prepayments or payments of
principal in respect of the Collateral, in each instance without the prior
written consent of the Administrative Agent.
(d) Guarantor shall pay promptly when due all taxes, assessments, charges or
levies upon the Collateral or in respect to the income or profits therefrom,
except that no such charge need be paid if (i) the validity thereof is being
contested in good faith by appropriate proceedings; (ii) such proceedings do not
involve any danger of sale, forfeiture or loss of any Collateral or any interest
therein; and (iii) such charge is adequately reserved against in accordance with
generally accepted accounting principles.
(e) At its option, the Administrative Agent may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral.
Guarantor agrees to reimburse the Administrative Agent upon demand for any
payment made or any expense incurred (including reasonable attorneys’ fees to
the extent permitted by law) by the Administrative Agent pursuant to the
foregoing authorization. Should Guarantor fail to pay said sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the highest rate set forth in any document or
instrument evidencing any of the Obligations.

 

 



--------------------------------------------------------------------------------



 



7. Extensions and Compromises. With respect to any Collateral held by the
Administrative Agent as security for the Obligations, Guarantor assents to all
extensions or postponements of the time of payment thereof or any other
indulgence in connection therewith, to each substitution, exchange or release of
Collateral, to the addition or release of any party primarily or secondarily
liable, to the acceptance of partial payments thereon and to the settlement,
compromise or adjustment thereof, all in such manner and at such time or times
as the Administrative Agent may deem advisable. The Administrative Agent shall
have no duty as to the collection or protection of Collateral or any income
therefrom, nor as to the preservation of rights against prior parties, nor as to
the preservation of any right pertaining thereto, beyond the safe custody of
Collateral in the possession of the Administrative Agent.
8. Financing Statements. Guarantor hereby authorizes the Administrative Agent to
file financing statements describing the Collateral, and any necessary future
amendments thereto, in any and all public offices in which the Administrative
Agent deems such filing to be necessary or desirable. In addition, at the
request of the Administrative Agent, Guarantor shall join with the
Administrative Agent in executing one or more financing statements in a form
satisfactory to the Administrative Agent and shall pay the cost of filing the
same in all public offices wherever filing is deemed by the Administrative Agent
to be necessary or desirable.
9. Indorsement. Guarantor agrees that Guarantor shall endorse each Pledged Note
on the reverse of each such Pledged Note or by allonge attached thereto with the
following: “For value received, the undersigned Guarantor hereby indorses and
assigns to the Administrative Agent with full recourse (i) a certain promissory
note dated [specified date of Pledged Note] in the original principal amount of
$[specified amount of Pledged Note] executed and delivered to Guarantor by
[specified name of obligor].”
10. Appointment as Attorney-in-Fact. Guarantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as Guarantor’s true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of Guarantor and in
the name of Guarantor or in the Administrative Agent’s own name, from time to
time in the Administrative Agent’s discretion, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby grants to the Administrative Agent the power
and right, on behalf of Guarantor, without notice to or assent by Guarantor:
(a) To execute, file and record all such financing statements and similar
documents and instruments as the Administrative Agent may deem necessary or
desirable to protect, perfect and validate the Administrative Agent’s security
interest in the Collateral.
(b) Upon the occurrence of any breach, event of default or default under the
Credit Documents or this Agreement (each such breach, event of default or
default, being an “Event of Default”): (i) to sign and indorse any invoices,
drafts against Guarantors, assignments, verifications and notices in connection
with accounts and other documents relating to the Collateral; (ii) to commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (iii) to defend any suit,
action or proceeding brought against Guarantor with respect to any Collateral;
(iv) to settle, compromise or adjust any suit, action or proceeding described
above and, in connection therewith, to give such discharges or releases as the
Administrative Agent may deem appropriate; and (v) generally, to sell, transfer,
pledge, or make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and to do, at the Administrative
Agent’s option and Guarantor’s expense, at any time or from time to time, all
acts and things which the Administrative Agent deems necessary to protect,
preserve or realize upon the Collateral and the Administrative Agent’s security
interest therein, in order to effect the intent of this Agreement, all as fully
and effectively as Guarantor might do. Guarantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof. This power of
attorney is a power coupled with an interest and shall be irrevocable. The
powers conferred upon the Administrative Agent hereunder are solely to protect
its interests in the Collateral and shall not impose any duty upon the
Administrative Agent to exercise any such powers. the Administrative Agent shall
be accountable only for amounts that the Administrative Agent actually receives
as a result of the exercise of such powers and neither the Administrative Agent
nor any of its officers, directors, employees or agents shall be responsible to
Guarantor for any act or failure to act, except for the Administrative Agent’s
own gross negligence or willful misconduct.

 

 



--------------------------------------------------------------------------------



 



11. Default. If any Event of Default occurs, then
(a) The Administrative Agent may, at its option and without notice, declare the
unpaid balance of any or all of the Obligations immediately due and payable and
this Agreement and any or all of the Obligations in default.
(b) All payments received by Guarantor under or in connection with any of the
Collateral shall be held by Guarantor in trust for the Administrative Agent,
shall be segregated from other funds of Guarantor and shall forthwith upon
receipt by Guarantor be turned over to the Administrative Agent in the same form
as received by Guarantor (duly indorsed by Guarantor to the Administrative
Agent, if required). Any and all such payments so received by the Administrative
Agent (whether from Guarantor or otherwise) may, in the sole discretion of the
Administrative Agent, be held by the Administrative Agent as collateral security
for, and/or then or at any time thereafter be applied in whole or in part by the
Administrative Agent against, all or any part of the Obligations in such order
as the Administrative Agent may elect. Any balance of such payments held by the
Administrative Agent and remaining after payment in full of all the Obligations
shall be paid over to Guarantor or to whomsoever may be lawfully entitled to
receive the same. Nothing set forth in this subparagraph (b) shall authorize or
be construed to authorize Guarantor to sell or otherwise dispose of any
Collateral.
(c) The Administrative Agent shall have the rights and remedies of a holder and
of a secured party under this Agreement, under any other instrument or agreement
securing, evidencing or relating to the Obligations and under the laws of the
State of New York. Without limiting the generality of the foregoing, the
Administrative Agent shall have the right to take possession of the Collateral
and all books and records relating to the Collateral and for that purpose the
Administrative Agent may enter upon any premises on which the Collateral or
books and records relating to the Collateral or any part thereof may be situated
and remove the same therefrom. Guarantor expressly agrees that the
Administrative Agent, without demand of performance or other demand,
advertisement or notice of any kind (except the notices specified below of time
and place of public sale or disposition or time after which a private sale or
disposition is to occur) to or upon Guarantor or any other person or entity (all
and each of which demands, advertisements and/or notices are hereby expressly
waived), may forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase or sell or otherwise dispose of and deliver the
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any of the Administrative Agent’s offices
or elsewhere at such prices as the Administrative Agent may deem best, for cash
or on credit or for future delivery without assumption of any credit risk. The
Administrative Agent shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in Guarantor. Guarantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and to make it
available to the Administrative Agent at such places as the Administrative Agent
may reasonably select, whether at Guarantor’s premises or elsewhere. Guarantor
further agrees to allow the Administrative Agent to use or occupy Guarantor’s
premises, without charge, for the purpose of effecting the Administrative
Agent’s remedies in respect of the Collateral. The Administrative Agent shall

 

 



--------------------------------------------------------------------------------



 



apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any or all of the Collateral or in any way relating to the rights of the
Administrative Agent hereunder, including reasonable attorneys’ fees to the
extent permitted by law and reasonable legal expenses, to the payment in whole
or in part of the Obligations, in such order as the Administrative Agent may
elect, and only after so paying over such net proceeds and after the payment by
the Administrative Agent of any other amount required by any provision of law,
shall the Administrative Agent account for the surplus, if any, to Guarantor. To
the extent permitted by applicable law, Guarantor waives all claims, damages and
demands against the Administrative Agent arising out of the repossession,
retention, sale or disposition of the Collateral. Guarantor agrees that the
Administrative Agent need not give more than ten (10) days’ notice (which
notification shall be deemed given when provided pursuant to the terms of the
Credit Documents) of the time and place of any public sale or of the time after
which a private sale may take place and that such notice is reasonable
notification of such matters. Guarantor shall remain liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all amounts to which the Administrative Agent is entitled. Guarantor shall
also be liable for the costs of collecting any of the Obligations or otherwise
enforcing the terms thereof or of this Agreement including reasonable attorneys’
fees to the extent permitted by law.
12. General. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. the Administrative Agent shall not be deemed to have waived
any of its rights hereunder or under any other agreement, instrument or paper
signed by Guarantor unless such waiver be in writing and signed by the
Administrative Agent. No delay or omission on the part of the Administrative
Agent in exercising any right shall operate as a waiver of such right or any
other right. All of the Administrative Agent’s rights and remedies, whether
evidenced hereby or by any other agreement, instrument or paper, shall be
cumulative and may be exercised singularly or concurrently. Any written demand
upon or written notice to Guarantor shall be effective when deposited in the
mail addressed to Guarantor at the address shown at the beginning of this
Agreement. This Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance, shall be governed by the laws
of the State of Ohio. The provisions hereof shall, as the case may require, bind
or inure to the benefit of, the respective heirs, successors, legal
representatives and assigns of Guarantor and the Administrative Agent.
13. Amendment and Restatement. This Agreement amends and restates in its
entirety that certain Collateral Assignment and Security Agreement dated as of
March 25, 2009, executed and delivered by Guarantor (the “Existing Agreement”).
On the effective date of this Agreement, the Existing Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Agreement shall
thereafter be of no further force and effect. It is expressly understood and
agreed by Guarantor and the Administrative Agent that this Agreement is in no
way intended to constitute a novation of the obligations and liabilities
existing under the Existing Agreement or evidence payment of all or any of such
obligations and liabilities.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Guarantor has signed this Agreement as of the date set forth
above.

                  GUARANTOR:

Harrison Street Realty Corp.
a New York corporation    
 
           
 
  By:        
 
     
 
Name: Thomas J. Axon
Its:       President    

(Out-of-State New York Notary Acknowledgment)

     
STATE OF                     
  }
 
  } ss.:
COUNTY OF                     
  }

On the                      day of September in the year 2010, before me, the
undersigned personally appeared                                         ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument and that such individual made such appearance before the
undersigned in the                                          (insert the city or
other political subdivision and the state or country or other place the
acknowledgment was taken.).

         
 
 
 
Notary Public    
 
       
 
       
 
  Print Name    
 
       
 
       
 
  My commission expires    

[Signature Page to Amended and Restated Collateral Assignment and Security
Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule 1
Schedule of Pledged Notes Assigned
1. Modified Note Dated June 21, 1994 in the original principal amount of
$525,708.41 with 18 Harrison Street Development Associates, a New York Limited
Partnership as maker and Harrison Realty Corp., n.k.n. Harrison Street Realty
Corp. as payee (Referred to as the “18 Harrison First Note”).
2. Demand Note Dated March 25, 2009 in the original principal amount of
$1,005,820.10 with 18 Harrison Street Development Associates, a New York Limited
Partnership. as maker and Harrison Street Realty Corp. as payee. (Referred to as
the “18 Harrison Pear Note”)
3. Demand Note Dated March 25, 2009 in the original principal amount of
$1,315,382.00 with 185 Franklin Street Development Associates L.P. as maker and
Harrison Street Realty Corp. as payee. (Referred to as the “185 Franklin Demand
Note”)
Schedule of Pledged Mortgages Assigned
1. Agreement of Extension and Modification of Mortgage dated June 21, 1994
between 18 Harrison Street Development Associates, a New York Limited
Partnership and Harrison Realty Corp., n.k.n. Harrison Street Realty Corp.
securing the 18 Harrison First Note. (Referred to as the “18 Harrison First
Mortgage”)
2. MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, FINANCING
STATEMENT AND FIXTURE FILING from 18 Harrison Street Development Associates, a
New York Limited Partnership, Mortgagor, to Harrison Street Realty Corp.
Mortgagee dated as of March 25, 2009, securing the 18 Harrison Pear Note.
(Referred to as the “18 Harrison Second Mortgage”)
3. MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, FINANCING
STATEMENT AND FIXTURE FILING from 185 Franklin Street Development Associates, a
New York Limited Partnership, Mortgagor, to Harrison Street Realty Corp.
Mortgagee dated as of March 25, 2009, securing the 185 Franklin Demand Note.
(Referred to as the “185 Franklin Mortgage”)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.2 FF

             
GUARANTOR:
  Harrison Street Realty Corp.   MAKER:   Franklin Credit Management Corporation
ADDRESS:
  6 Harrison Street, 5th Floor
New York, New York 10013   ADDRESS:   101 Hudson Street, 25th Floor
Jersey City, NJ 07302

AMENDED AND RESTATED SINGLE LOAN GUARANTEE
This Amended and Restated Single Loan Guarantee (this “Guarantee”) is made as of
the 22nd day of September, 2010 (the “Effective Date”), by Harrison Street
Realty Corp., f.k.a. Harrison Realty Corp, a New York corporation (“Guarantor”)
in favor of The Huntington National Bank, as Administrative Agent for the
Lenders (as those terms are defined below).
WITNESSETH
WHEREAS, pursuant to that certain Restructure Agreement dated as of
September 22, 2010 (as amended, modified, supplemented or restated from time to
time, the “Restructure Agreement”), among, inter alia, The Huntington National
Bank, Franklin Mortgage Asset Trust 2009-A, Franklin Credit Holding Corporation
(“Holding”), Franklin Credit Management Corporation (“FCMC”), Thomas J. Axon, on
behalf of a buyer, Bosco Credit II, LLC, and Thomas J. Axon, individually
(“Axon”), and in consideration of certain financial and other accommodations
made by the Administrative Agent and the Lenders, FCMC has agreed to execute and
deliver the Note (as defined below) and FCMC, Holding and Axon have agreed to
cause Guarantor to execute this Guarantee to secure the obligations arising
under or in connection with the Note. Capitalized terms used and not defined
herein shall adopt their respective meanings as set forth in that a certain
Amended and Restated Credit Agreement dated March 31, 2009, among The Huntington
National Bank, as Administrative Agent (the “Administrative Agent”), The
Huntington National Bank, Huntington Finance LLC, M&I Marshall & Ilsley Bank and
BOS (USA) Inc., as Lenders, and Franklin Credit Asset Corporation, Tribeca
Lending Corp., Franklin Asset, LLC, and multiple subsidiary borrowers, as
Borrowers (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);
WHEREAS, Guarantor will directly and indirectly benefit from the loans and/or
other financial and other accommodations made to FCMC and Holding in connection
with the Restructure Agreement;
WHEREAS, Guarantor acknowledges that making or maintaining of the financial and
other accommodations to Guarantor, FCMC and Holding under the Restructure
Agreement will inure to the substantial benefit of Guarantor; and
WHEREAS, the Administrative Agent and the Lenders have required as a condition,
among others, of extending making or maintaining certain financial or other
accommodations under the Restructure Agreement, that Guarantor enter into this
Guarantee.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:
For the purpose of inducing the Lenders and the Administrative Agent to make or
maintain certain financial and other accommodations under the Restructure
Agreement, Guarantor hereby unconditionally guarantees the prompt and full
payment to the Administrative Agent for the benefit of the Lenders when due,
whether by acceleration or otherwise, of the Obligations.
“Obligations” means, without limitation, all indebtedness, debts and liabilities
(including principal, interest, interest accruing following the filing of a
Bankruptcy petition by or against FCMC at the applicable rates specified in the
Note (as defined below), whether or not such interest is allowed as a claim in
Bankruptcy, late charges, collection costs, attorneys’ fees and the like) of
FCMC to the Administrative Agent and the Lenders, evidenced by the Note (as
defined below), and any and all renewals of, extensions of or substitutes
therefor. “Note” means a certain Promissory Note dated as of the Effective Date,
in the original principal sum of $1,000,000, executed by FCMC in favor of the
Administrative Agent for the benefit of the Lenders, and all replacements,
modifications, supplements or amendments thereto. “Obligations” does not include
any indebtedness, debts and liabilities in respect of any Advance (as term is
defined in the Credit Agreement). The Obligations are secured by one or more
security agreements, pledges, and/or mortgages dated as of the Effective Date or
various other dates.
This Guarantee amends and restates in its entirety that certain Single Loan
Guarantee (Licensing) dated as of March 31, 2009 (the “Existing Guarantee”),
issued by Guarantor. On the effective date of this Guarantee, the Existing
Guarantee shall be amended and restated in its entirety by this Guarantee, and
the Existing Guarantee shall thereafter be of no further force and effect. It is
expressly understood and agreed by Guarantor and the Administrative Agent that
this Guarantee is in no way intended to constitute a novation of the obligations
and liabilities existing under the Existing Guarantee or evidence payment of all
or any of such obligations and liabilities.
Guarantor hereby promises that if the Obligations are not paid promptly when
due, Guarantor will, upon request of the Administrative Agent, immediately pay
the Obligations to the Administrative Agent and the Lenders, irrespective of any
action or lack of action on the Administrative Agent’s part in connection with
the acquisition, perfection, possession, enforcement or disposition of the
Obligations or any or all security therefor or otherwise, and further
irrespective of any invalidity in the Obligations, the unenforceability thereof
or the insufficiency, invalidity or unenforceability of any security therefor.

 

 



--------------------------------------------------------------------------------



 



Guarantor waives notice of acceptances of this Guarantee. This Guarantee is a
continuing guaranty, and, in addition to covering all present Obligations of
FCMC to the Administrative Agent and the Lenders, will extend to all future
Obligations of FCMC to the Administrative Agent and the Lenders in respect of
the Note, whether such Obligations are reduced, amended, or entirely
extinguished and thereafter increased or reincurred. This Guarantee is made and
will remain in effect until the Obligations are paid in full. The Administrative
Agent’s and the Lenders’ rights hereunder shall be reinstated and revived, and
this Guarantee shall be fully enforceable, with respect to any amount at any
time paid on account of the Obligations which thereafter shall be required to be
restored or returned by the Administrative Agent or any Lender as a result of
the Bankruptcy, insolvency or reorganization of FCMC, Guarantor, or any other
person, or as a result of any other fact or circumstance, all as though such
amount had not been paid.
In the event Guarantor at any time shall pay any sums on account of any
Obligations or take any other action in performance of the Obligations,
Guarantor shall be subrogated to the rights, powers, privileges and remedies of
the Administrative Agent and any Lender in respect of such Obligations; provided
that all such rights of subrogation and all claims and indebtedness arising
therefrom shall be, and Guarantor hereby agrees that the same are, and shall be
at all times, in all respects subordinate and junior to all Obligations, and
provided, further, that Guarantor hereby agrees that Guarantor shall not seek to
exercise any such rights of subrogation, reimbursement, exoneration, or
indemnity whatsoever or any rights of recourse to any security for any of the
Obligations unless or until the Obligations shall have been indefeasibly paid in
full in cash and duly and fully performed.
Guarantor waives presentment, demand, protest, notice of protest and notice of
dishonor or other nonpayment of the Obligations and further waives notice of
sale or other disposition of any collateral or security now held or hereafter
acquired by the Administrative Agent. Guarantor agrees that no extension of
time, whether one or more, nor any other indulgence granted by the
Administrative Agent or any Lender to FCMC, or to Guarantor, and no omission or
delay on the Administrative Agent’s part in exercising any right against, or in
taking any action to collect from or pursue the Administrative Agent’s remedies
against FCMC or Guarantor, or either of them, will release, discharge or modify
the duties of Guarantor. Guarantor agrees that the Administrative Agent may,
without notice to or further consent from Guarantor, release or modify any
collateral, security or other guaranties now held or hereafter acquired, or
substitute other collateral, security or other guaranties, and no such action
will release, discharge or modify the duties of Guarantor hereunder. Guarantor
further agrees that the Administrative Agent and the Lenders will not be
required to pursue or exhaust any of their rights or remedies against FCMC or
Guarantor, or either of them, with respect to payment of any of the Obligations,
or to pursue, exhaust or preserve any of its rights or remedies with respect to
any collateral, security or other guaranties given to secure the Obligations, or
to take any action of any sort, prior to demanding payment from or pursuing its
remedies against Guarantor.
Guarantor agrees to furnish true and complete financial statements from time to
time on request of the Administrative Agent and at least once a year, within
30 days after the end of each calendar year and agrees that failure to furnish
such financial statements may constitute or be deemed to constitute a default or
event of default of the Obligations. Guarantor agrees that any legal suit,
action or proceeding arising out of or relating to this Guarantee may be
instituted in a state or federal court of appropriate subject matter
jurisdiction in the State of Ohio; waives any objection which Guarantor may have
now or acquire hereafter to the venue of any such suit, action or proceeding;
and irrevocably submits to the jurisdiction of any such court in any such suit,
action or proceeding.

 

 



--------------------------------------------------------------------------------



 



Guarantor agrees that any and all claims of Guarantor against FCMC, any other
Guarantor or any endorser or other guarantor of all or any part of the
Obligations, or against any of their respective properties, shall be
subordinated to all of the Obligations. Notwithstanding any right of Guarantor
to ask, demand, sue for, take or receive any payment from FCMC, all rights and
liens of Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of FCMC (whether constituting part of the collateral securing the
Obligations or otherwise) shall be and hereby are subordinated to the rights of
the Administrative Agent in those assets. Guarantor shall have no right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Obligations shall have
been fully paid and satisfied and all financing arrangements between FCMC, the
Administrative Agent and the Lenders have been terminated. If all or any part of
the assets of FCMC, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of FCMC, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, Bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of FCMC is dissolved or if
substantially all of the assets of FCMC are sold, then, and in any such event,
any payment or distribution of any kind or character, either in cash, securities
or other property, which shall be payable or deliverable upon or with respect to
any indebtedness of FCMC to Guarantor (“FCMC Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Obligations, due or to become due, until such Obligations shall have first been
fully paid and satisfied. Guarantor irrevocably authorizes and empowers the
Administrative Agent to demand, sue for, collect and receive every such payment
or distribution and give acquittance therefor and to make and present for and on
behalf of Guarantor such proofs of claim and take such other action, in the
Administrative Agent’s own name or in the name of Guarantor or otherwise, as the
Administrative Agent may deem necessary or advisable for the enforcement of this
Guarantee. The Administrative Agent may vote such proofs of claim in any such
proceeding, receive and collect any and all dividends or other payments or
disbursements made thereon in whatever form the same may be paid or issued and
apply the same on account of any of the Obligations. Should any payment,
distribution, security or instrument or proceeds thereof be received by
Guarantor upon or with respect to FCMC Indebtedness prior to the satisfaction of
all of the Obligations and the termination of all financing arrangements between
FCMC, the Administrative Agent, and the Lenders, Guarantor shall receive and
hold the same in trust, as trustee, for the benefit of the Administrative Agent
and shall forthwith deliver the same to the Administrative Agent, in precisely
the form received (except for the endorsement or assignment of Guarantor where
necessary), for application to any of the Obligations, due or not due, and,
until so delivered, the same shall be held in trust by Guarantor as the property
of the Administrative Agent. If Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees are hereby irrevocably authorized to make the same.
Guarantor agrees that until the Obligations have been paid in full (in cash) and
satisfied and all financing arrangements between FCMC, the Administrative Agent
and the Lenders have been terminated, Guarantor will not assign or transfer any
claim Guarantor has or may have against FCMC.

 

 



--------------------------------------------------------------------------------



 



WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER
THIS GUARANTEE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY LENDER
WITH RESPECT TO THIS GUARANTEE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND GUARANTOR HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT GUARANTOR, THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR TO THE WAIVER OF THE RIGHT
OF GUARANTOR TO TRIAL BY JURY.
If any Obligation of FCMC is assigned by the Administrative Agent or any Lender,
this Guarantee will inure to the benefit of such assignee, and to the benefit of
any subsequent assignee, to the extent of the assignment or assignments,
provided that no assignment will operate to relieve Guarantor from any duty to
the Administrative Agent and the Lenders hereunder with respect to any
unassigned Obligation. In the event that any one or more of the provisions
contained in this Guarantee or any application thereof shall be determined to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and any other
applications thereof shall not in any way be affected or impaired thereby. This
Guarantee shall be construed in accordance with the law of the State of Ohio.
The liabilities evidenced hereby may from time to time be evidenced by another
guaranty or guaranties given in substitution or reaffirmation hereof. Any
security interest or mortgage which secures the liabilities evidenced hereby
shall remain in full force and effect notwithstanding any such substitution or
reaffirmation.
If at the time of payment of the Obligations and any discharge hereof, Guarantor
shall be then directly or contingently liable to the Administrative Agent or any
Lender as maker, indorser, surety or guarantor of any other loan or obligation
whether the same shall be evidenced by a note, bill of exchange, agreement of
guaranty or other instrument, then the Administrative Agent may continue to hold
any collateral of Guarantor as security therefor, even though this Guarantee
shall have been surrendered to Guarantor. The Administrative Agent shall not be
bound to take any steps necessary to preserve any rights in the collateral
against prior parties. If any Obligations hereunder are not paid when due, the
Administrative Agent may, at its option, demand, sue for, collect or make any
compromise or settlement it deems desirable with reference to any collateral,
and shall have the rights of a secured party under the law of the State of Ohio.
Guarantor shall be liable for any deficiency. In the event the Administrative
Agent shall institute any action for the enforcement or collection of the
obligations evidenced hereby, Guarantor agrees to pay all costs and expenses of
such action, including reasonable attorneys’ fees, to the extent permitted by
law.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



Executed and delivered at                     ,                     , as of the
date set forth above.

                  GUARANTOR:

Harrison Street Realty Corp.,
a New York corporation    
 
           
 
  By:        
 
     
 
Thomas J. Axon, President.    

          ACCEPTED AND AGREED
as of the date first above written:    
 
        THE HUNTINGTON NATIONAL BANK,
as Administrative Agent

   
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.8
RELEASE, CANCELLATION AND DISCHARGE
OF
LIMITED RECOURSE GUARANTY
OF
FRANKLIN CREDIT MANAGEMENT CORPORATION
KNOW ALL MEN BY THESE PRESENTS:
WHEREAS, FRANKLIN CREDIT MANAGEMENT CORPORATION (“FCMC”), entered into a Limited
Recourse Guaranty dated March 31, 2009 (the “Guaranty”), with THE HUNTINGTON
NATIONAL BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined below), to guarantee the payment of the
obligations of Franklin Credit Asset Corporation, Tribeca Lending Corp. and
their Subsidiaries as borrowers (collectively the “Borrowers”, pursuant to (a) a
certain Amended and Restated Credit Agreement by and among the Borrowers, the
financial institutions party thereto from time to time as lenders (each, a
“Lender”, and, collectively, the “Lenders”), and the Administrative Agent, dated
as of March 31, 2009, and all amendments, modifications, and supplements thereto
from time to time, and (b) various promissory notes executed by the Borrowers
dated various dates; and
WHEREAS, the Administrative Agent wishes to release, cancel and discharge the
Guaranty.
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Administrative Agent does hereby release, cancel and
discharge Franklin Credit Management Corporation from all of its duties and
obligations to the Administrative Agent and the Lenders under the Guaranty, and
the Guaranty is hereby released, cancelled and discharged.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Administrative Agent has caused this instrument to be
executed in its corporate name, by its duly authorized officer as of the 22nd
day of September, 2010.

                  THE HUNTINGTON NATIONAL BANK,
as Administrative Agent    
 
           
 
  By:  /s/ David L. Abshier     
 
    Its:   Authorized Signer    
 
     
 
   

AGREED AND CONSENTED:
FRANKLIN CREDIT HOLDING CORPORATION

         
By:
  /s/ Thomas J. Axon    
 
 
/s/  
Thomas J. Axon, President    

 

 



--------------------------------------------------------------------------------



 



Exhibit 4.2
SECOND CONSENT AGREEMENT
THIS SECOND CONSENT AGREEMENT (this “Agreement”) is entered into as of the 22nd
day of September, 2010, by and among THE FINANCIAL INSTITUTIONS PARTY HERETO AS
LENDERS (each, a “Lender” and collectively, the “Lenders”) and THE HUNTINGTON
NATIONAL BANK, a national banking association (“Huntington”), as administrative
agent for the Lenders, in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”). Capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings ascribed
to such terms in the Credit Agreement (as defined below).
RECITALS:
A. As of March 31, 2009, Franklin Credit Asset Corporation, a Delaware
Corporation (“Franklin Asset”), Tribeca Lending Corp., a New York corporation
(“Tribeca”), Franklin Asset, LLC, a Delaware limited liability company (“FCAC
Subco”), and the other Borrowers listed on Schedule A to the Credit Agreement
(together with Franklin Asset, Tribeca and FCAC Subco, each, a “Borrower” and
collectively, the “Borrowers”), the Lenders party thereto, and the
Administrative Agent executed a certain Amended and Restated Credit Agreement
(as amended prior to the date hereof, the “Credit Agreement”) setting forth the
terms of certain extensions of credit and other financial accommodations to the
Borrowers; and
B. Pursuant to the terms of a Consent Agreement dated as of July 20, 2010 (the
“First Consent”), between and among the parties to this Agreement, each of the
Lenders under the Credit Agreement previously consented to the release of
certain mortgage loans identified to the Lenders (the “Identified Mortgage
Loans”) held as Collateral pursuant to the Loan Documents executed in connection
with the Credit Agreement; and
C. Certain Affiliates of the Borrowers, Franklin Credit Management Corporation
(“FCMC”) and Franklin Credit Holding Corporation (“Holding”), have granted
security interests or Mortgages on certain Release Collateral (as defined below)
owned by such Affiliates pursuant to the Loan Documents executed and delivered
in connection with the Credit Agreement or a credit facility to such Affiliates
extended by The Huntington National Bank. “Release Collateral” means (i) the
Pledged Interests in FCMC, (ii) certain real property interests commonly known
as 6 Harrison Street, Unit 6, New York, New York, (iii) certain real property
interests commonly known as 350 Albany Street, New York, New York, and (iv) up
to $650,000 in cash collateral held as security for a credit facility to such
Affiliates extended by Huntington and HF (and subject to a second Lien and
security interest in favor of the Administrative Agent). In addition, FCMC
executed and delivered to the Administrative Agent a certain Limited Recourse
Guaranty, dated as of March 31, 2009 (the “FCMC Limited Recourse Guaranty”); and

 

 



--------------------------------------------------------------------------------



 



D. In connection with (i) the proposed purchase of substantial portions of the
Identified Mortgage Loans which are subordinate lien Mortgage Loans (the
“Subordinate Loan Sale”) by an Affiliate of the Borrowers, and (ii) the sale,
restructuring or spin off (the “Restructuring”) by Holding of its ownership
interests in FCMC, FCMC and Holding have requested that the Administrative Agent
(w) release its Liens and Mortgages in the Release Collateral, (x) discharge
FCMC from any liability under the FCMC Limited Recourse Guaranty, (y) consent to
a change of control of FCMC and (z) waive any Events of Default resulting from
the Restructuring, in exchange for (i) the payment to the Administrative Agent
of not less than the aggregate sum of $5,000,000 (the “Release Payment”), in
respect of which up to $1,000,000 of said sum, may be paid by execution and
delivery of a secured promissory note due and payable not later than six months
after the date of the Restructuring, which obligation evidenced by such note
shall be guaranteed by guarantors and secured by collateral security, in each
instance, in all respects satisfactory to the Administrative Agent, and
(ii) execution and delivery by, inter alia, FCMC to the Administrative Agent of
a certain Deferred Payment Agreement (the “Deferred Payment Agreement”) pursuant
to which the Administrative Agent for the benefit of the Lenders shall receive,
if applicable, certain deferred payments pursuant to the terms of the Deferred
Payment Agreement; and
E. Huntington and New Trust have entered into a restructuring term sheet with
FCMC, Holding, Thomas J. Axon, on behalf of himself and Bosco Credit II, LLC, an
executed copy of which has been provided to each Lender; and
F. The Administrative Agent, Huntington and HF are willing to agree to the
release of the Liens in favor of the Administrative Agent with respect to the
Release Collateral, discharge FCMC from liability under the FCMC Limited
Recourse Guaranty, consent to a change of control of FCMC and waive any Events
of Default resulting from the Restructuring, and the Administrative Agent has
requested that the Required Lenders approve and consent to such actions and
transactions, upon the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the representations, mutual covenants,
agreements and promises contained herein, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the parties hereto
for themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. So long as the Administrative Agent receives not less than the Release
Payment, minus any reasonable expenses incurred in obtaining such Release
Payment, and obtains from FCMC the execution and delivery of the Deferred
Payment Agreement, each Lender executing this Agreement and the Administrative
Agent hereby approve and consent to the Administrative Agent’s (a) release of
the Liens in favor of the Administrative Agent with respect to the Release
Collateral, (b) release of FCMC from all liability under the FCMC Limited
Recourse Guaranty, (c) consent to a change of control of FCMC and (d) waiver of
any Events of Default resulting from the Restructuring.
2. The Administrative Agent agrees to cause all of the cash proceeds received
pursuant to the Release Payment or the Deferred Payment Agreement, in each
instance, minus any reasonable costs and expenses incurred in connection with
obtaining such Release Payment or other payment, to be distributed pursuant to
the terms of Section 2.04 of the Credit Agreement, within five (5) Business Days
of the Administrative Agent’s receipt of any such proceeds.

 

 



--------------------------------------------------------------------------------



 



3. Except as modified herein or in any amendment to any Loan Document executed
in connection herewith, all of the representations, warranties, terms, covenants
and conditions of the Credit Agreement, the Loan Documents and all other
agreements executed in connection therewith shall remain as written originally
and in full force and effect in accordance with their respective terms, and
nothing herein shall affect, modify, limit or impair any of the rights and
powers which the Administrative Agent and each Lender may have thereunder. The
agreements set forth herein shall be limited precisely as provided for herein,
and shall not be deemed to be a waiver of, amendment of, consent to or
modification of any of the Administrative Agent’s or any Lender’s rights under
or of any other term or provisions of the Credit Agreement or any Loan Document,
or of any term or provision of any other instrument referred to therein or
herein or of any transaction or future action on the part of the Borrowers which
would require the consent of the Administrative Agent or any Lender.
4. This Agreement may be executed in two or more counterparts, each of which,
when so executed and delivered, shall be an original, but all of which together
shall constitute one and the same document. Separate counterparts may be
executed with the same effect as if all parties had executed the same
counterparts. This Agreement shall be effective upon execution by the
Administrative Agent and the Lenders.
5. This Agreement shall be governed by and construed in accordance with the laws
of the State of Ohio.
[Signature Page Follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Lenders and the Administrative Agent have hereunto set
their hands as of the date first set forth above.

            ADMINISTRATIVE AGENT:

THE HUNTINGTON NATIONAL BANK
      By:           Name:   Mark T. Bahlmann        Title:   Authorized Signer 
      LENDERS:

THE HUNTINGTON NATIONAL BANK, as Lender
      By:           Name:   Mark T. Bahlmann        Title:   Authorized Signer 
      HUNTINGTON FINANCE LLC, as Lender
      By:           Name:           Title:           M & I MARSHALL & ILSLEY
BANK, as Lender
      By:           Name:           Title:               By:           Name:    
      Title:      

                      BOS (USA) INC., as Lender         By:   Bank of Scotland
plc, as Administrative Agent    
 
               
 
      By:        
 
         
 
Name:    
 
          Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.9
FIRST AMENDMENT TO
AMENDED AND RESTATED PLEDGE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (this
“Amendment”), dated as of September 22, 2010, is entered into by and between
FRANKLIN CREDIT HOLDING CORPORATION, a Delaware corporation (the “Grantor”), and
The Huntington National Bank, a national banking association, acting hereunder
as contractual representative pursuant to the Credit Agreement for Lenders
(“Huntington,” acting as such contractual representative and any successor or
successors to Huntington acting in such capacity, being referred to as the
“Administrative Agent”). All capitalized terms in this Amendment that are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Pledge Agreement (as defined below).
RECITALS:
A. On or about March 31, 2009, the Grantor entered into a certain Amended and
Restated Pledge Agreement (the “Pledge Agreement”) in favor of Administrative
Agent, which was accepted and agreed to by Administrative Agent on that same
date; and
B. Pursuant to the terms and subject to the conditions of the Pledge Agreement,
the Grantor collaterally assigned, mortgaged, pledged, and hypothecated to
Administrative Agent (for the benefit of the Secured Creditors) a lien on and
security interest in, and a collateral assignment of, all of Grantor’s right,
title, and interest in, to, and under the Collateral; and
C. The Grantor and the Administrative Agent have agreed that the Pledge
Agreement should be amended and modified upon the terms and subject to the
conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements, and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
1. The definition of “Pledged Stock,” as set forth in Section 1.1(b) of the
Pledge Agreement is hereby amended to recite in its entirety as follows:
“Pledged Stock” means the shares of capital stock owned by the Grantor (other
than the capital stock of Franklin Credit Management Corporation), including all
shares of capital stock listed on Schedule 2.

 

 



--------------------------------------------------------------------------------



 



2. Section 4.1 of the Pledge Agreement is hereby amended to recite in its
entirety as follows:
The Grantor shall (a) except for the security interest created by this
Agreement, not create or suffer to exist any Lien upon or with respect to any
Collateral; (b) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement, any other Loan Document, any
applicable Law or any policy of insurance covering the Collateral; (c) not sell,
transfer, pledge or assign (by operation of law or otherwise) any Collateral;
(d) not enter into any agreement or undertaking restricting the right or ability
of the Administrative Agent to sell, assign or transfer any Collateral;
(e) promptly notify the Administrative Agent of its entry into any agreement or
assumption of undertaking that restricts the ability to sell, assign or transfer
any Collateral; (f) not cause or permit any of the Grantor’s Subsidiaries (other
than Franklin Credit Management Corporation) to directly or indirectly create,
incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except for Indebtedness to any Lenders; (g) not agree, or permit
any of its Subsidiaries (other than Franklin Credit Management Corporation) to
agree, to create or otherwise become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to pay, directly
or indirectly, dividends or make any other distributions in respect of its
capital stock; and (h) not issue any additional stock, membership interests or
other equity interests (including, without limitation, any option rights) in any
Subsidiary (other than Franklin Credit Management Corporation) of the Grantor.
3. Schedule 2 to the Pledge Agreement is hereby replaced with Schedule 2
attached to this Amendment.
4. Conditions of Effectiveness. This Amendment shall become effective as of
September 22, 2010, upon satisfaction of all of the following conditions
precedent:
(a) Administrative Agent shall have received execution and delivery of, by all
parties signatory thereto, originals, or completion as the case may be, to the
satisfaction of Administrative Agent and its counsel, containing such
information requested by Administrative Agent and its counsel and reflecting the
absence of any material fact or issues and in all respect satisfactory to the
Administrative Agent, each of the following documents:
(i) Two duly executed copies of this Amendment;
(b) The representations contained in the immediately following paragraph shall
be true and accurate.
5. Representations and Warranties. The Grantor represents and warrants to
Administrative Agent as follows: (a) after giving effect to this Amendment, each
representation and warranty made by or on behalf of the Grantor in the Pledge
Agreement and in any other document executed in connection therewith is true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to a date prior hereto; (b) the execution,
delivery, and performance by the Grantor of this Amendment and any other related
document have been duly authorized by all requisite corporate or organizational
action on the part of the Grantor and will not violate any Laws applicable to
the Grantor; (c) this Amendment has been duly executed and delivered by the
Grantor, and each of this Amendment, the Pledge Agreement, and any other related
document as amended hereby constitutes the legal, valid, and binding obligation
of the Grantor, enforceable against the Grantor in accordance with the terms
thereof; and (d) no event has occurred and is continuing, and no condition
exists, which would constitute an Event of Default.

 

 



--------------------------------------------------------------------------------



 



6. Ratification and Reaffirmation. The Grantor agrees (i) that all the
obligations, indebtedness, and liabilities of the Grantor to the Administrative
Agent under the Pledge Agreement are the valid and binding obligations of the
Grantor; (ii) that the Secured Obligations of the Grantor are valid and binding
without any present right of offset, claim, defense, or recoupment of any kind
and are hereby ratified and confirmed in all respects; and (iii) that the Liens
and security interests granted to the Administrative Agent are valid and binding
and are hereby ratified and confirmed in all respects.
7. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Pledge Agreement to “Amended and Restated
Pledge Agreement,” “Pledge Agreement,” “Agreement,” the prefix “herein,”
“hereof,” or words of similar import, and each reference in any related
documents to the Pledge Agreement, shall mean and be a reference to the Pledge
Agreement as amended hereby. (b) Except to the extent amended or modified
hereby, all of the representations, warranties, terms, covenants, and conditions
of the Pledge Agreement and any related documents shall remain as written
originally and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed, and nothing herein shall affect,
modify, limit, or impair any of the rights and powers which the Administrative
Agent may have hereunder or thereunder. Nothing in this Amendment shall
constitute a novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to, or modification of any of the Administrative Agent’s
rights under, or of any other term or provisions of, the Pledge Agreement or any
other related document, or of any term or provision of any other document
referred to therein or herein or of any transaction or future action on the part
of the Grantor that would require the consent of the Administrative Agent.
8. Waiver and Release of All Claims and Defenses. The Grantor hereby forever
waives, relinquishes, discharges, and releases all defenses and claims of every
kind or nature, whether existing by virtue of state, federal, or local law, by
agreement or otherwise, against the Administrative Agent, its successors,
assigns, directors, officers, shareholders, agents, employees, and attorneys
(collectively, the “Released Parties”), the Secured Obligations, or the
Collateral, whether previously or now existing or arising out of or related to
any transaction or dealings between the Administrative Agent and the Grantor,
which the Grantor may have or may have made at any time up through and including
the date of this Amendment, including without limitation, any affirmative
defenses, counterclaims, setoffs, deductions, or recoupments, by the Grantor and
all of its representatives, successors, assigns, agents, employees, officers,
directors, and heirs. “Claims” includes all debts, demands, actions, causes of
action, suits, dues, sums of money, accounts, bonds, warranties, covenants,
contracts, controversies, promises, agreements, or obligations of any kind,
type, or description, and any other claim or demand of any nature whatsoever,
whether known or unknown, accrued or unaccrued, disputed or undisputed,
liquidated or contingent, in contract, tort, at law, or in equity, any of them
ever had, claimed to have, now has, or shall or may have. Nothing contained in
this Amendment prevents enforcement of this release.
9. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.
10. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 



--------------------------------------------------------------------------------



 



11. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.
12. Costs and Expenses. The Grantor agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution, and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.
13. Further Assurances. The Grantor hereby agrees to execute and deliver such
additional documents, instruments, and agreements reasonably requested by the
Administrative Agent as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.
14. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.
15. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
[Signature Page Follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Grantor and the Administrative Agent have hereunto set
their hands as of the date first set forth above.

            GRANTOR:

FRANKLIN CREDIT HOLDING CORPORATION
      By:   /s/ Thomas J. Axon        Name:   Thomas J. Axon        Title:  
President        ADMINISTRATIVE AGENT:

THE HUNTINGTON NATIONAL BANK, as Administrative Agent
      By:   /s/ David L. Abshier        Name:  David L. Abshier        
Title:  Authorized Signer    

Signature Page to First Amendment to Amended and Restated Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

(Pledged Collateral)

  •  
100% of issued and outstanding equity of all classes of stock and membership
interests of subsidiaries of Franklin Credit Holding Corporation, including but
not limited to, Franklin Credit Asset Corporation, Tribeca Lending Corp. and
Franklin Credit Loan Servicing, LLC, but excluding Franklin Credit Management
Corporation.

Signature Page to First Amendment to Amended and Restated Pledge Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.5
PROMISSORY NOTE

          $1,000,000.00   Columbus, Ohio   September 22, 2010

FOR VALUE RECEIVED, FRANKLIN CREDIT MANAGEMENT CORPORATION (“Maker”) promises to
pay to the order of The Huntington National Bank, as Administrative Agent
(“Payee,” which term shall include any holder hereof) for the benefit of the
Lenders under the Credit Agreement (as defined below), at such place as Payee
may designate or, in the absence of such designation, at the office of the
Administrative Agent at 41 South High Street, Columbus, Ohio 43215, the sum of
One Million Dollars ($1,000,000.00) (hereinafter called the “Principal Sum”),
together with interest as hereinafter provided. Maker promises to pay the
Principal Sum and the interest thereon at the time and in the manner hereinafter
provided in this promissory note (this “Note”). Capitalized terms used and not
defined herein shall adopt their respective meanings as set forth in that a
certain Amended and Restated Credit Agreement dated March 31, 2009, among The
Huntington National Bank, as Administrative Agent (the “Administrative Agent”),
The Huntington National Bank, Huntington Finance LLC, M&I Marshall & Ilsley Bank
and BOS (USA) Inc., as Lenders, and Franklin Credit Asset Corporation, Tribeca
Lending Corp., Franklin Asset, LLC, and multiple subsidiary borrowers, as
Borrowers (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”).
This Note is issued in connection with that certain Restructure Agreement dated
as of September 22, 2010 (the “Restructure Agreement”, among, inter alia, Payee
and Maker (as amended, modified, supplemented or restated from time to time, the
“Restructure Agreement”).
Until the Maturity Date (as defined below), interest will accrue on the unpaid
balance of the Principal Sum until paid at the rate of 10% per annum; provided,
however, if Maker pays the Principal Sum to Payee on or before the November 22,
2010 (the “Maturity Date”), no interest accruing under this Note shall be due
and payable. All interest shall be calculated on the basis of a 365 day year for
the actual number of days the Principal Sum or any part thereof remains unpaid.
The Principal Sum and any accrued interest shall be due and payable on the
Maturity Date, subject to the terms of this Note.
Any installment or other payment not made within 10 days of the date such
payment or installment is due shall be subject to a late charge equal to 5% of
the amount of the installment or payment.
This Note is guaranteed by Thomas J. Axon and secured by the Guarantor
Collateral (as defined in the Restructure Agreement), and the security
interests, assignments, and mortgages as described in the Restructure Agreement.

 

 



--------------------------------------------------------------------------------



 



Upon the occurrence of any of the following events (each, an “Event of
Default”):
(a) Maker fails to make any payment of interest or of the Principal Sum on or
before the date such payment is due;
(b) the failure of Maker, any obligor, guarantor, assignor, or mortgagor (each a
“Loan Party”) under any agreement or document delivered in connection with this
Note or the Guarantor Collateral (as defined in the Restructure Agreement) to
perform any covenant, term, or agreement in any instrument, mortgage, assignment
or agreement evidencing, securing or related to any obligation of Maker or other
Loan Party to Payee;
(c) if any Loan Party shall fail to do all things reasonably necessary to
preserve and maintain the value and collectibility of the Guarantor Collateral;
(d) if the value of the Guarantor Collateral shall decline in any material
respect, and Maker shall fail to furnish immediately upon demand additional
collateral satisfactory to Payee;
(e) if Maker shall fail to furnish true and complete financial statements from
time to time on request of Payee;
(f) the death or dissolution of Maker or any other Loan Party;
(g) if bankruptcy, reorganization, arrangement, insolvency, liquidation or
receivership proceedings are instituted by or against Maker or any other Loan
Party under federal or state law; or
(h) if any representation, warranty or other information given to Payee by any
Loan Party shall prove to be false, untrue or misleading in any material
respect,
then Payee may, at its option, without notice or demand, accelerate the maturity
of the obligations evidenced hereby, which obligations shall become immediately
due and payable. In the event Payee shall institute any action for the
enforcement or collection of the obligations evidenced hereby, Maker agrees to
pay all costs and expenses of such action, including reasonable attorneys’ fees,
to the extent permitted by law.
Additionally, upon the occurrence of an Event of Default, interest will accrue
on the unpaid balance of the Principal Sum and unpaid interest, if any, until
paid at the rate of 15% per annum.
Maker, and any indorser, surety, or guarantor, hereby severally waive
presentment, notice of dishonor, protest, notice of protest, and diligence in
bringing suit against any party hereto, and consent that, without discharging
any of them, the time of payment may be extended an unlimited number of times
before or after maturity without notice. Payee shall not be required to pursue
any party hereto, including any guarantor, or to exercise any rights against any
collateral herefor before exercising any other such rights.

 

 



--------------------------------------------------------------------------------



 



The obligations evidenced hereby may from time to time be evidenced by another
note or notes given in substitution, renewal or extension hereof. Any security
interest or mortgage which secures the obligations evidenced hereby shall remain
in full force and effect notwithstanding any such substitution, renewal, or
extension.
The captions used herein are for reference only and shall not be deemed a part
of this Note. If any of the terms or provisions of this Note shall be deemed
unenforceable, the enforceability of the remaining terms and provisions shall
not be affected. This Note shall be governed by and construed in accordance with
the law of the State of Ohio.
MAKER HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS NOTE OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF MAKER OR
PAYEE WITH RESPECT TO THIS NOTE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND MAKER HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT MAKER OR PAYEE MAY FILE AN ORIGINAL COUNTERPART
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
MAKER TO THE WAIVER OF THE RIGHT OF MAKER TO TRIAL BY JURY.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



                      Maker:    
 
                    FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
               
 
  By:   /s/ Thomas J. Axon                   
 
      Printed Name:   Thomas J. Axon    
 
      Title:   President    

 

 



--------------------------------------------------------------------------------



 



Exhibit 6
DEFERRED PAYMENT AGREEMENT
This Deferred Payment Agreement (the “Agreement”) is made this 22nd day of
September, 2010, by and among The Huntington National Bank, a national banking
association, in its capacity as Administrative Agent under the Legacy Credit
Agreement (as defined below) (“Huntington”), Franklin Credit Management
Corporation, a Delaware corporation, or any successor-in-interest thereto
(“FCMC”) and Thomas J. Axon (“Axon”).
Recitals
A. This Agreement is entered into pursuant to Paragraph 6 of Annex A to that
certain Restructure Agreement, dated September 22nd, 2010, by and among, inter
alia, Huntington, Franklin Mortgage Asset Trust 2009-A, Franklin Credit Holding
Corporation, FCMC and Thomas J. Axon (the “Restructure Agreement”).
B. Pursuant to Paragraph 3 of Annex A to the Restructure Agreement, the
obligations of FCMC and Axon under this Agreement are additional consideration
for the release of the pledge and security interests of Huntington in the 70% of
the capital stock in FCMC and all distributions made thereunder under the
applicable loan documents executed in connection with the Legacy Credit
Agreement.
Agreement
NOW, THEREFORE, in consideration of the mutual promises set forth herein, it is
hereby agreed as follows:
1. Definitions.
“Aggregate Value” means the value of FCMC based on the aggregate consideration
directly or indirectly paid or payable to FCMC and the Equity Holders (as
defined below) in connection with or as a result of a Transaction (as defined
below) determined as follows:
(a) In the case of a Transaction involving the acquisition of equity securities,
the Aggregate Value shall include the total consideration paid or payable to
Equity Holders (or FCMC in the case of a new issuance), plus, in the case of a
Transaction involving the acquisition of 50% or more of the fully diluted
outstanding equity securities of FCMC, (i) the amount of all indebtedness for
borrowed money (including capitalized leases and repayment obligations under
letters of credit) of FCMC outstanding immediately prior to the Transaction,
plus (ii) the amount by which any defined benefit pension liabilities exceed the
value of the corresponding assets of the applicable plan (determined, for a
single-employer plan, on a plan termination basis and, for a multiemployer plan,
based on withdrawal liability that would be incurred assuming a withdrawal at
the time of the sale), plus (iii) the amount of any liabilities under deferred
compensation plans in existence immediately prior to the Transaction. If 50% or
more of FCMC’s fully diluted outstanding equity securities are acquired pursuant
to the Transaction, then the Aggregate Value shall be calculated as if 100% of
FCMC’s outstanding equity securities were acquired for the same per share price
as those equity securities actually acquired.

 

 



--------------------------------------------------------------------------------



 



(b) In the case of a Transaction involving the acquisition of assets, the
Aggregate Value shall include the total consideration paid or payable for the
assets acquired. In the case of a Transaction involving the acquisition of a
material portion of the assets or business of FCMC, the Aggregate Value shall
include the total consideration paid or payable for the assets acquired, plus
(w) the amount of all assumed indebtedness for borrowed money (including
capitalized leases and repayment obligations under letters of credit), plus
(x) the amount by which any assumed defined benefit pension liabilities exceed
the value of the corresponding transferred assets of the applicable plan
(determined, for a single-employer plan, on a plan termination basis and, for a
multiemployer plan, based on withdrawal liability that would be incurred
assuming a withdrawal at the time of the sale), plus (y) the sum of (i) the net
book value of any current assets less trade payables (determined in accordance
with accounting practices consistent with FCMC’s historical practice) retained
by FCMC and (ii) the fair market value of any assets other than working capital
assets retained FCMC plus (z) the amount of any assumed liabilities under
deferred compensation plans.
(c) In any Transaction, the Aggregate Value will include consideration paid or
payable to FCMC and its Equity Holders under covenants not to compete and
management or consulting arrangements (excluding reasonable salaries or wages
payable under bona fide agreements for actual services).
(d) In any Transaction, the Aggregate Value will include the aggregate amount of
(i) any dividends or distributions declared after the date hereof, and
(ii) payments by FCMC to repurchase any outstanding equity securities after the
date hereof.
(e) In any Transaction, the Aggregate Value will include amounts payable
pursuant to any earnout, royalty or similar arrangement. To the extent payment
of any consideration is contingent, the Deferred Payment shall be paid
proportionally such that the Deferred Payment received at closing shall be the
same proportion of Aggregate Value paid at close with any fee related to
contingent payments being paid at the time the contingency is realized. Amounts
payable pursuant to notes or an escrow arrangement however will not be deemed
contingent for purposes of calculating the Aggregate Value realized at close.

 

 



--------------------------------------------------------------------------------



 



(f) The Aggregate Value will be deemed to include all forms of consideration,
including without limitation, cash and cash equivalents, notes and other
evidence of indebtedness, securities and other property. Consideration other
than cash and cash equivalents will be valued as follows:
(i) notes and other evidence of indebtedness will be valued at face value;
(ii) common stock and securities convertible into common stock will be valued at
fair market value (as determined in good faith by agreement of FCMC and
Huntington without regard to minority or liquidity discounts);
(iii) preferred stock will be valued at the greater of liquidation value or
redemption price (unless fair market value is otherwise determined in good faith
by agreement of FCMC and Huntington); and
(iv) securities and property not referenced above will be valued at fair market
value (as determined in good faith by agreement of FCMC and Huntington).
“Deferred Payment” means, with respect to a Transaction (as defined below), an
amount equal to (i) ten percent (10%) of (ii) (A) the Aggregate Value of such
Transaction, minus (B) $4 million.
“Equity Holder” means any shareholder, as well as any holder of options,
warrants, convertible securities, phantom equity and similar rights in FCMC.
“Legacy Credit Agreement” means that certain Amended and Restated Credit
Agreement dated March 31, 2009, among Huntington, as Administrative Agent,
Huntington, Huntington Finance LLC, M&I Marshall & Ilsley Bank and BOS
(USA) Inc., as lenders, and Franklin Credit Asset Corporation, Franklin Asset,
LLC and multiple subsidiary borrowers, as Borrowers.
“Restructuring” means the sale, restructuring or spin off, which shall be
subject to Huntington’s prior approval, by Franklin Credit Holding Corporation
of its ownership interests in FCMC.
“Transaction” means, other than the Restructuring, any transaction or series or
combination of related transactions whereby, directly or indirectly, any of the
following are undertaken or contemplated: (i) any sale of all or a portion of
the assets or the capital stock of FCMC, whether any such sale is effected by
FCMC, Axon, its then-current owners if such owners sell 30% or more of the fully
diluted outstanding equity securities of FCMC, a third party or any combination
of any of the foregoing; (ii) any exchange or tender offer, merger,
consolidation or other business combination involving FCMC; (iii) any
recapitalization, reorganization, restructuring or any other similar transaction
including, without limitation, negotiated repurchases of FCMC’s securities, an
issuer tender offer, a dividend or distribution, or a spin-off or split-off
involving FCMC; or (iv) any liquidation or winding-down of FCMC, whether by
FCMC, its then-current owners, a third party or any combination of any of the
foregoing. For purposes of clarification, the term “Transaction” does not
include the issuance of shares under FCMC’s equity compensation plans to the
extent that those issuances do not exceed 7% of the fully diluted outstanding
securities of FCMC, cumulatively, during the term of this Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Deferred Payment Obligation. FCMC will make a Deferred Payment to Huntington
if a Transaction is consummated at any time prior to the termination of this
Agreement under Section 4. Such Deferred Payment is payable in cash at the time
of the closing of the Transaction.
3. Guaranty.
(a) Axon hereby guarantees prompt and full payment of each Deferred Payment to
Huntington when due. Axon hereby promises that, if a Deferred Payment is not
paid promptly by FCMC when due, Axon will, upon request of Huntington, pay to
Huntington the Deferred Payment then due, irrespective of any action or lack of
action on Huntington’s part in connection with the enforcement of this Agreement
or otherwise. Axon agrees that Huntington will not be required to pursue or
exhaust any of his rights or remedies against FCMC or Axon with respect to
payment of such Deferred Payment or to take any action of any sort, prior to
demanding payment from or pursuing its remedies against Axon.
(b) The obligations of Axon hereunder are unconditional and absolute and not
subject to any reduction, limitation, impairment, or termination for any reason
(other than the expiration of any obligation to make Deferred Payments or the
indefeasible payment in full in cash of the Deferred Payments), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any obligations under any Deferred Payment, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure, or ownership of any FCMC; (iii) any insolvency, bankruptcy,
reorganization, or other similar proceeding affecting FCMC or its assets, or any
resulting release or discharge of any obligation of FCMC; (iv) the existence of
any claim defense, setoff, counterclaim, recoupment, or termination whatsoever,
or any provision of applicable law or regulation purporting to prohibit payment
by FCMC, of any Deferred Payment or any portion thereof, or (v) any default,
failure, or delay, willful or otherwise, in the payment or performance of any
Deferred Payment, or any other circumstance, act, omission, or delay that might
in any manner or to any extent vary the risk of Axon or that would otherwise
operate as a discharge of Axon as a matter of law or equity (other than the
expiration pursuant to the terms of this Agreement of any obligation to make
Deferred Payments or the indefeasible payment in full in cash of the Deferred
Payments).
(c) Without limiting the generality of the foregoing, Axon irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by Huntington against FCMC, or any other
person obligated. Huntington, at its election, may foreclose on any collateral
held by it by one or more judicial or nonjudicial sales, accept an assignment of
any collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Deferred Payments,
compromise or adjust any part of the Deferred Payments, make any other
accommodation with FCMC or exercise any other right or remedy available to it
against FCMC, without affecting or impairing in any way the liability of Axon
under this Agreement, except to the extent all obligations to make Deferred
Payments hereunder have expired by the terms hereof or all Deferred Payments
have been paid in full in cash. To the fullest extent permitted by applicable
law, Axon waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of Axon against
FCMC or any security.

 

 



--------------------------------------------------------------------------------



 



(d) Any agreement, instrument, certificate or other document evidencing the
rights or interests of Axon in FCMC will bear a legend substantially as follows:
THE EQUITY INTERESTS REPRESENTED HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS
OF A DEFERRED PAYMENT AGREEMENT BY AND AMONG FCMC, THE HUNTINGTON NATIONAL BANK,
AS ADMINISTRATIVE AGENT AND THE OTHER PARTIES NAMED THEREIN, DATED AS OF
SEPTEMBER 22, 2010, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH AGREEMENT IS
ON FILE AT THE PRINCIPAL OFFICE OF FCMC. THE SALE, TRANSFER, ASSIGNMENT OR OTHER
DISPOSITION OF THE EQUITY INTERESTS IS SUBJECT TO THE TERMS OF SUCH AGREEMENT
AND THE EQUITY INTERESTS ARE TRANSFERABLE OR OTHERWISE DISPOSABLE ONLY UPON
PROOF OF COMPLIANCE THEREWITH.
4. Termination. This Agreement will expire, and any obligation of FCMC and Axon
to make Deferred Payments will cease, on March 20, 2019.
5. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT, OR (2) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF
THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
6. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. The parties intend that faxed signatures
and electronically imaged signatures such as .pdf files shall constitute
original signatures and are binding on all parties. An executed counterpart
signature page delivered by facsimile shall have the same binding effect as an
original signature page.

 

 



--------------------------------------------------------------------------------



 



7. Governing Law and Legal Actions. This Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Ohio, as applied to
agreements entered into and to be performed entirely within the State of Ohio,
without regard to choice of laws principles. The sole jurisdiction and venue for
actions related to the subject matter hereof shall be the state and federal
courts located in Columbus, Franklin County, Ohio. Each party consents to the
personal jurisdiction of such courts and agrees that process may be served in
the manner provided in the Restructure Agreement for giving of notices or
otherwise as allowed by law.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

          THE HUNTINGTON NATIONAL BANK    
 
       
By:
       
 
 
 
Name: David L. Abshier    
 
  Title: Authorized Signer    
 
        FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
       
By:
       
 
 
 
Thomas J. Axon, President    
 
              Thomas J. Axon    

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.7
AMENDMENT NO. 3 TO
AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING)
THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (LICENSING) (this
“Amendment”) is entered into as of September 22, 2010 (the “Amendment Effective
Date”), by and among FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware
Corporation, and FRANKLIN CREDIT HOLDING CORPORATION, a Delaware corporation
(each, a “Borrower” and collectively “Borrowers”), THE FINANCIAL INSTITUTIONS
PARTY HERETO AS LENDERS (each, a “Lender” and collectively, the “Lenders”) and
THE HUNTINGTON NATIONAL BANK, a national banking association (“Huntington”), as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”). This
Amendment further amends and modifies a certain Amended and Restated Credit
Agreement (Licensing) dated as of March 31, 2009 (as amended, supplemented,
restated or otherwise modified from time to time prior to the date hereof, the
“Credit Agreement”) by and among Borrowers, the Lenders, the Administrative
Agent and Issuing Bank. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.
RECITALS:
A. As of March 31, 2009, Borrowers, the Lenders, the Administrative Agent and
Issuing Bank executed the Credit Agreement setting forth the terms of certain
extensions of credit to the Borrower; and
B. As of March 31, 2009, Borrowers executed and delivered to the Administrative
Agent, inter alia, a Revolving Promissory Note (Licensing) in the original
principal sum of Two Million Dollars ($2,000,000), which principal sum was
thereafter reduced to One Million Dollars ($1,000,000); and
C. As of March 31, 2009, and at various other times, Borrowers executed and
delivered to the Administrative Agent, inter alia, one or more Applications and
Agreements for Letter of Credit in connection with Issuing Bank’s issuance of
Letters of Credit for the account of one or more of the Borrowers; and
D. As of May 31, 2010, the Draw Loan Commitment expired by its terms and
Borrowers have no right to obtain any Draw Loan Advances under the Credit
Agreement; and

 

 



--------------------------------------------------------------------------------



 



E. Borrowers have requested that (i) the Administrative Agent and the Lenders
under the Credit Agreement and that the administrative agent under the Legacy
Loans Credit Agreement consent to the sale, restructuring or spin off by Holding
of its ownership interests in FCMC, subject to the further written consent of
the Administrative Agent at the time such Restructuring is accomplished,
(ii) the Administrative Agent release its Liens in certain real property owned
by FCMC, commonly known as (A) 6 Harrison Street, Unit 6, New York, New York,
and (B) 350 Albany St. New York, New York), (iii) discharge FCMC from any
liability under a certain Limited Recourse Guaranty dated as of March 31, 2009,
(iv) consent to a Change of Control of FCMC resulting from the Restructuring,
(v) waive any other Events of Default resulting from the Restructuring,
(vi) extend the maturity of the Revolving Loan Commitment and the Letter of
Credit Commitment and (vii) amend and modify certain other terms and covenants
in the Credit Agreement, and each Lender, the Administrative Agent and the
Issuing Bank, are willing to do so upon the terms and subject to the conditions
contained herein.
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:
16. The definitions of “Change of Control”, “Collateral”, “Loan Documents”
“Mandatory Prepayment Event”, and “Termination Date” set forth in Section 1.01,
“Certain Defined Terms,” of the Credit Agreement are hereby amended to recite as
follows:
“Change of Control” shall mean, other than in connection with the Restructuring:
(a) with respect to any Borrower, the replacement of a majority of the board of
directors from the directors who constituted the board of directors on the
Effective Date for any reason other than death or disability, and such
replacement shall not have been approved by such board of directors, as
constituted on the Effective Date (or as changed over time with the approval of
the then existing board of directors of Holding); or (b) a Person or Persons
acting in concert, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases, exercise of the stock pledge or
otherwise, shall have become the beneficial owner (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of equity
securities of any Borrower representing more than 20% of the combined voting
power of the outstanding securities of such Person, ordinarily having the right
to vote in the election of directors from the beneficial owners as of the
Effective Date.
“Collateral” shall have the meaning assigned to such term in the Security
Agreement, Mortgage, or any other Loan Document executed and delivered to the
Administrative Agent by any Loan Party, unless released from time to time
pursuant to the terms of this Agreement or the Restructure Agreement, and shall
include without limitation:

  (i)  
a first and best Lien on FCMC’s Cash or Cash Equivalents in account number
01892543486 at Huntington, maintained in an amount satisfactory to the
Administrative Agent, but not less than $7,500,000;

 

 



--------------------------------------------------------------------------------



 



  (ii)  
a Mortgage in the FCMC Real Estate, subject to the existing Lien of Huntington,
as agent for certain lenders on 6 Harrison St., Unit 6, New York, New York under
the Legacy Loans Credit Agreement, and subject to the agreement of the
applicable administrative agents and the lenders to release the FCMC Real Estate
pursuant to the terms of the Restructure Agreement;

  (iii)  
a first and best Lien on all FCMC’s now owned or hereafter acquired right,
title, and interest in personal property;

  (iv)  
any monies or sums due FCMC in respect of any program sponsored by any
Governmental Authority, including without limitation any fees received, directly
or indirectly, under the U.S. Treasury Homeowners Affordability and Stability
Plan.

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Agreement, each agreement in respect of a Blocked Account, Disbursement
Account, Collection Account, or Reserve Account, each deposit account control
agreement, each Application and Agreement for Letter of Credit, letter of credit
reimbursement agreement, pledge agreement, joinder agreement, collateral
assignments, Guarantee, banking services agreement, cash management agreement,
amendment, modification agreement, instrument, financing statements and each
other document or agreement relating to this Agreement or the transactions
contemplated by this Agreement; provided, however, no Transaction Document shall
be a Loan Document, and the FCMC Limited Recourse Guaranty shall not be a Loan
Document.
“Mandatory Prepayment Event” shall mean:
(a) other than with respect to the Restructuring, any sale, transfer, or other
disposition of any Property of any Borrower or any property constituting
Collateral pursuant hereto; or
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Property of any
Borrower or any Collateral; or
(c) other than with respect to the Restructuring, the issuance by any Borrower
of any Equity Interests, or the receipt by Borrower of any capital contribution;
or
(d) the incurrence by any Borrower of any Subordinated Indebtedness; or

 

 



--------------------------------------------------------------------------------



 



(e) the receipt by any Borrower of the proceeds of any settlement or monetary
judgment in respect of any litigation or other similar proceeding.
“Termination Date” shall mean (i) in respect of the Revolving Loan and the
Revolving Loan Commitment and the Letters of Credit and the Letter of Credit
Commitment, September 30, 2011, or such earlier date on which this Agreement
shall terminate in accordance with the provisions hereof or by operation of law,
and (ii) in respect of the Draw Loan and the Draw Loan Commitment May 31, 2010,
which Draw Loan and Draw Commitment have expired and are of no force and effect.
17. New Defined Terms. The following defined terms are hereby added to
Section 1.01, “Certain Defined Terms,” of the Credit Agreement in their correct
alphabetical order and shall recite as follows:
“Amendment No. 3” means a certain Amendment No. 3 to Amended and Restated Credit
Agreement (Licensing) between and among the Administrative Agent, the Lenders
and the Borrowers dated September 22, 2010.
“Deferred Payment Agreement” means a certain Deferred Payment Agreement entered
into as of the effective date of Amendment No. 3.
“FCMC Limited Recourse Guaranty” means a certain Limited Recourse Guaranty dated
as of March 31, 2009, executed and delivered in connection with the Legacy Loans
Credit Agreement.
“FCMC Real Estate” means certain real property owned by FCMC, commonly known as
(i) 6 Harrison Street, Unit 6, New York, New York, and (ii) 350 Albany St. New
York, New York).
“Restructure Agreement” means that certain Restructure Agreement, dated as of
the date of Amendment No. 3, by and among, inter alia, the Borrowers, the
Administrative Agent, and Franklin Mortgage Asset Trust 2009-A.
“Restructuring” means the sale, restructuring or spin off by Holding of its
ownership interests in FCMC, which shall be in form acceptable to the
Administrative Agent.
“TJA Secured Note” means a secured promissory note issued by FCMC for
$1,000,000, guaranteed in full by Thomas J. Axon, and secured by the Guarantor
Collateral.

 

 



--------------------------------------------------------------------------------



 



18. Section 7.04, Prohibition of Fundamental Changes; Subsidiaries,” of the
Credit Agreement is hereby amended to recite as follows:
Section 7.04 Prohibition of Fundamental Changes; Subsidiaries. No Borrower shall
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell any substantial portion of its assets other than pursuant
to the Transaction Documents or in connection with the Restructuring. No
Borrower shall permit to exist or establish any Subsidiary (other than a
Subsidiary existing as of the Effective Date).
19. Section 7.05, “Restricted Payments,” of the Credit Agreement is hereby
amended to recite as follows:
Section 7.05 Restricted Payments. No Borrower shall make or declare any
Restricted Payment without the prior written consent of the Administrative
Agent.
20. Section 7.11, “Limitation on Indebtedness,” of the Credit Agreement is
hereby amended to recite as follows:
Section 7.11 Limitation on Indebtedness. Except with the prior written consent
of the Administrative Agent, which consent shall not be unreasonably withheld or
delayed, no Borrower shall incur any liabilities for Indebtedness, other than
(i) the Advances, (ii) the Letters of Credit, (iii) the TJA Secured Note, and
(iv) liabilities owing under the Deferred Payment Agreement.
21. Subsection 8.01(n) of the Credit Agreement is hereby amended to recite as
follows:
(n) [Intentionally Deleted];
22. Consent to Restructuring. Each of the Administrative Agent and the Lenders
hereby consents to the Restructuring and the discharge of FCMC from the FCMC
Limited Recourse Guaranty, upon fulfillment of all terms and conditions of the
Restructure Agreement.
23. Agreement to Release Certain Liens. Each of the Administrative Agent and the
Lenders hereby agree to the release of the Liens on the FCMC Real Estate granted
in connection with the Credit Agreement upon fulfillment of all terms and
conditions contemplated by the Restructure Agreement.

 

 



--------------------------------------------------------------------------------



 



24. Conditions of Effectiveness. This Amendment shall become effective as of the
Amendment Effective Date, upon satisfaction of all of the following conditions
precedent:
(a) The Administrative Agent shall have received execution and delivery of, by
all parties signatory hereto, originals, or completion as the case may be, to
the satisfaction of the Administrative Agent and its counsel, of three duly
executed originals of this Amendment;
(b) The representations contained in the immediately following paragraph shall
be true and accurate;
(c) The Administrative Agent shall have received all of the documents and
deliveries required by the Restructure Agreement; and
(d) The Borrowers shall have paid a nonrefundable extension fee of $0.00 in
connection with this Amendment.
25. Representations and Warranties. Each Borrower represents and warrants to the
Administrative Agent and each Lender as follows: (a) after giving effect to this
Amendment, each representation and warranty made by or on behalf of such
Borrower in the Credit Agreement and in any other Loan Document is true and
correct in all material respects on and as of the date hereof as though made on
and as of such date, except to the extent that any such representation or
warranty expressly relates solely to a date prior hereto; (b) the execution,
delivery and performance by such Borrower of this Amendment and each other Loan
Document have been duly authorized by all requisite corporate or organizational
action on the part of such Borrower and will not violate any Requirement of Law
applicable to each Borrower; (c) this Amendment has been duly executed and
delivered by each Borrower, and each of this Amendment, the Credit Agreement and
each other Loan Document as amended hereby constitutes the legal, valid and
binding obligation of each Borrower, enforceable against such Borrower in
accordance with the terms thereof; and (d) no event has occurred and is
continuing, and no condition exists, which would constitute an Event of Default
or a Default.
26. Ratification and Reaffirmation. Each Borrower agrees (i) that all the
obligations, indebtedness and liabilities of such Borrower to the Administrative
Agent and the Lenders under the Credit Agreement are the valid and binding
obligations of such Borrower; (ii) that the obligations, indebtedness and
liabilities of such Borrower evidenced by each Note executed and delivered by
such Borrower are valid and binding without any present right of offset, claim,
defense or recoupment of any kind and are hereby ratified and confirmed in all
respects; and (iii) that the Liens and security interests granted to the
Administrative Agent with respect to the Obligations as security for all
obligations and liabilities of such Borrower under the Credit Agreement, each
Application and Agreement for Letter of Credit and the Revolving Loan Note are
valid and binding and are hereby ratified and confirmed in all respects.

 

 



--------------------------------------------------------------------------------



 



27. Reference to and Effect on the Loan Documents. (a) Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “Amended and Restated
Credit Agreement (Licensing),” “Credit Agreement,” “Agreement,” the prefix
“herein,” “hereof,” or words of similar import, and each reference in the Loan
Documents to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby. (b) Except to the extent amended or modified
hereby, all of the representations, warranties, terms, covenants and conditions
of the Credit Agreement and the other Loan Documents shall remain as written
originally and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed, and nothing herein shall affect,
modify, limit or impair any of the rights and powers which the Administrative
Agent may have hereunder or thereunder. Nothing in this Amendment shall
constitute a novation. The amendments set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any of the Administrative Agent’s or
any Lender’s rights under, or of any other term or provisions of, the Credit
Agreement or any other Loan Document, or of any term or provision of any other
instrument referred to therein or herein or of any transaction or future action
on the part of any Borrower which would require the consent of the Lender.
28. Waiver and Release of All Claims and Defenses. Each Borrower hereby forever
waives, relinquishes, discharges and releases all defenses and claims of every
kind or nature, whether existing by virtue of state, federal, or local law, by
agreement or otherwise, against the Administrative Agent and the Lenders, and
all of their successors, assigns, directors, officers, shareholders, agents,
employees and attorneys, the Obligations or the Collateral, whether previously
or now existing or arising out of or related to any transaction or dealings
between the Administrative Agent, any Lender and any Borrower or any of them,
which any Borrower may have or may have made at any time up through and
including the date of this Amendment, including without limitation, any
affirmative defenses, counterclaims, setoffs, deductions or recoupments, by any
Borrower, and all of their representatives, successors, assigns, agents,
employees, officers, directors and heirs. “Claims” includes all debts, demands,
actions, causes of action, suits, dues, sums of money, accounts, bonds,
warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.
29. No Waiver. Nothing in this Amendment shall be construed to waive, modify, or
cure any default or Event of Default that exists or may exist under the Credit
Agreement or any other Loan Document.
30. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

 



--------------------------------------------------------------------------------



 



31. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Administrative Agent of a
facsimile copy of an executed signature page hereof will constitute receipt by
the Administrative Agent of an executed counterpart of this Amendment.
32. Costs and Expenses. Each Borrower agrees to pay on demand in accordance with
the terms of the Credit Agreement all costs and expenses of the Administrative
Agent in connection with the preparation, reproduction, execution and delivery
of this Amendment and all other Loan Documents entered into in connection
herewith, including the reasonable fees and out-of-pocket expenses of the
Administrative Agent’s counsel with respect thereto.
33. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Ohio.
34. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.
35. Patriot Act Notice. The Administrative Agent hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow the Administrative Agent to identify each Borrower in accordance
with the Act.
[Signature Page Follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders and
Issuing Bank have hereunto set their hands as of the date first set forth above.

                  BORROWERS:    
 
                FRANKLIN CREDIT MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon     
 
     
 
Name: Thomas J. Axon    
 
      Title: President    
 
                FRANKLIN CREDIT HOLDING CORPORATION    
 
           
 
  By:   /s/ Thomas J. Axon     
 
     
 
Name: Thomas J. Axon    
 
      Title: President    
 
                ADMINISTRATIVE AGENT AND ISSUING BANK:    
 
                THE HUNTINGTON NATIONAL BANK    
 
           
 
  By:   /s/ Richard A. Cheap     
 
     
 
Name:  Richard A. Cheap    
 
      Title:  General Counsel and Secretary    
 
                LENDER AND RISK PARTICIPANT:    
 
            HUNTINGTON FINANCE, LLC    
 
           
 
  By:   /s/ Richard A. Cheap    
 
     
 
Name:  Richard A. Cheap    
 
      Title:  Vice President    

 

 



--------------------------------------------------------------------------------



 



Exhibit 8
SECRETARY’S CERTIFICATE
FRANKLIN CREDIT MANAGEMENT CORPORATION
As of September 13, 2010
The undersigned, Secretary of Franklin Credit Management Corporation, a Delaware
corporation (the “Corporation”), does hereby certify that at a meeting of the
Board of Directors held on September 13, 2010 in accordance with the
Corporation’s By-Laws, at which all of the directors were present, the following
resolutions were unanimously adopted, none of said resolutions have been amended
or revoked, and each of said resolutions is in full force and effect:
RESOLVED, that the letter agreement dated September 13, 2010 with The Huntington
National Bank and Franklin Mortgage Asset Trust 2009-A, as set forth on
Exhibit A attached hereto (the “Letter Agreement”), and the transactions
contemplated thereby and provided therein, be, and hereby is, in all respects
adopted, approved, ratified, confirmed and authorized; and
RESOLVED, that Thomas J. Axon, Chairman and President, is authorized, empowered,
and directed, for and on behalf of the Corporation, to execute and deliver to
The Huntington National Bank and Franklin Mortgage Asset Trust 2009-A the Letter
Agreement, with the signature of Mr. Axon thereon to be conclusive evidence of
the approval by the Board of said Letter Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Secretary’s Certificate on
behalf of the Corporation on this 13th day of September, 2010.

                  By:   /s/ Kevin Gildea         Name:   Kevin Gildea       
Title:   Secretary     

 

 